 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 554Nortech Waste and Operating Engineers Local Union No. 3 of the International Union of Operating Engineers, AFLŒCIO.  Cases 20ŒCAŒ28057, 20ŒCAŒ28378, and 20ŒCAŒ28432 September 28, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS TRUESDALE  AND WALSH On, May 14, 1999, Administrative Law Judge James M. Kennedy issued the attached decision.  The Respondent filed exceptions, a supporting brief, and a brief in reply to the cross-exceptions.  The General Counsel, joined by the Charging Party, filed cross-exceptions, a supporting brief, and an answering brief.  The National Labor Relations Board has delegated its authority in this matter to a three-member panel.  The Board has considered the decision and the record in light of the exceptions and briefs, and has decided to af-firm the judge™s rulings, findings,1 and conclusions,2 and to adopt the recommended Order as modified below.3                                                                                                                                                        1 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. No exceptions have been filed to the judge™s dismissal of allegations that the Respondent violated Sec. 8(a)(1) by barring union employees from a nonpublic area of its plant, Sec. 8(a)(3) by changing employee Alice Keyes™ hours to accommodate ﬁtailgate meetings,ﬂ and Sec. 8(a)(5) by failing to bargain with the Union over its IRCA compliance policies.  No exceptions were filed to the administrative law judge™s findings that the Respondent violated Sec. 8(a)(1) by soliciting em-ployee grievances through its mandatory ﬁtailgate meetings,ﬂ Sec. 8(a)(3) by warning employee Alice Keyes, and Sec. 8(a)(5) by dealing directly with employees by soliciting grievances at ﬁtailgate meeting,ﬂ and by unilaterally changing its safety equipment replacement and sick leave policies. 2 We agree with the judge that the Respondent violated Sec. 8(a)(3) and (1) by failing to reinstate unfair labor practice strikers promptly after an unconditional offer to return to work. Contrary to the judge™s finding, the Respondent™s assistant general manager, Larry Buckle, called an employment agency seeking replacement workers, not its general manager, Jerry Jackson.  The Respondent concedes in its brief that it was willing to permit the strikers, upon the offer to return, to begin work immediately, if, inter alia, they and the Union would aban-don the claim that Keyes and Jara had been unlawfully suspended.  Thus, we agree with the judge that the Respondent attached unlawful conditionsŠrelinquishing the vindication of Sec. 7 rightsŠto the rein-statement of the strikers. The Respondent thereby lost the accommoda-tion of the ﬁgrace periodﬂ described by the judge.   We modify the judge™s Conclusion of Law 9 to reflect that the Re-spondent violated Sec. 8(a)(3) and (1) by reassigning Alice Keyes from her position as a garbage sorter to the green line and cleanup duties on January 5, 1998, and Conclusion of Law 10 to reflect that the Respon-dent assigned Keyes to pull nails from boards on January 20, 1998.   1. The Respondent has excepted to the judge™s finding that it violated Section 8(a)(3) and (1) by discharging 11 employees. The Respondent argues, inter alia, that it re-viewed these employees™ immigration status in order to abide by the Immigration Reform and Control Act (IRCA), in strict accord with the instructions of the Immi- With regard to these conclusions of law, we find merit in the Gen-eral Counsel™s exception to the judge™s failure to order that the Respon-dent offer Alice Keyes reinstatement to her former position on the main sorting line, in accordance with the Americans with Disabilities Act and other applicable laws, if and when she recovers from her injuries and is released by her doctor to perform the required duties, and that she be made whole for any loss of pay and benefits as a result of the unlawful reassignment.  We shall modify the remedy, recommended Order, and notice accordingly.  The judge recommended that the Respondent be ordered to make Keyes whole for any medical expenses she incurred as a result of her unlawful reassignment.  We shall leave the question of whether Keyes should be made whole for medical expenses to the compliance stage of this proceeding. The Respondent has excepted to the award of medical expenses.  The Board has previously been reluctant to award reimbursement for consequential medical expenses, stating that medical expenses ﬁare better sought through private remedies traditionally used for the recov-ery of such damages.ﬂ  Service Employees Local 87 (Pacific Tele-phone), 279 NLRB 168 fn. 5 (1986).  The Board has acknowledged that state courts ﬁhave more experience and are better equipped than the Board to measure the impact of tortious conduct.ﬂ  Id. Operating Engi-neers Local 513 (Long Construction), 145 NLRB 554 (1963).  How-ever, in Pilliod of Mississippi, 275 NLRB 799 fn. 3 (1985); and Lee Brass, 316 NLRB 1122 fn. 4 (1995), enfd. mem. 105 F.3d 671 (11th Cir. 1996), the Board did not deny the requested reimbursement of medical expenses, but instead provided for the customary make-whole remedy, specifically leaving to the compliance stage of the proceeding the question of whether the employees incurred medical expenses at-tributable to the respondents™ unlawful conduct.  In the exercise of our remedial authority, we find it appropriate to follow the same procedure here.   The policy behind our prior reluctance to award medical expenses is rooted in the recognition that state tort remedies are available for per-sonal injuries, and that ﬁsuch items as medical expenses and pain and suffering, could be more readily and comprehensively remedied in state tort actions than in Board proceedings.ﬂ  Iron Workers Local 111 (Northern States), 298 NLRB 930, 932 (1990), enfd. 946 F.2d 1264 (7th Cir. 1991).  See also Long Construction, supra, 145 NLRB at 556.  Here, however, those concerns are not implicated.  Unlike nonspecific damages such as pain and suffering, the medical expenses sought to be reimbursed here are not speculative.  Rather, they are specific and easily ascertained.  Thus, the special expertise of the State courts in determining speculative tort damages is not required in this case.  We therefore find under these limited circumstances that it would better effectuate the policies of the Act to leave to the compliance stage, as we did in Pilliod of Mississippi, supra, and Lee Brass, supra, the question of whether Keyes incurred medical expenses (as defined herein), and if she did, whether they should be reimbursed. We note that in Graves Trucking, Inc., 246 NLRB 344 (1979), modi-fied 692 F.2d 470 (7th Cir. 1982), cited by the judge, the issue of reim-bursement of medical expenses was not before the Board.  3 We will modify the judge™s recommended Order in accordance with Ferguson Electric Co., 335 NLRB 142 (2001). 336 NLRB No. 79  NORTECH WASTE 555gration and Naturalization Service (INS), and based 
thereon terminated the employees.  The record provides no 
support for the Respondent™s exceptions.  In rejecting 
them, we do not minimize the importance of employer 
compliance with IRCA, but we agree with the judge that 
the Respondent used IRCA as a smokescreen to retaliate 
for and to undermine the Union™s election victory. In 

agreeing with the judge, we find that the Respondent™s 
response to questions about employees™ eligibility to work 
in the aftermath of the election significantly departed from 
its ordinary course of business as it pertained to IRCA 
matters.  This deviation from usual practice further sup-
ports the finding that the Respondent discharged the em-
ployees in violation of Section 8(a)(3) and (1).  
The relevant evidence, set out br
iefly, is as follows.  The 
Respondent assigned responsibility for IRCA matters to 

human resources officer Sally Punkar.  She testified that 
the Respondent always includes documents verifying eli-
gibility to work in the employment packages for prospec-
tive hires, requires every new hire to execute an INS IŒ9 
form and supporting documentation, and assumes, in keep-

ing with IRCA requirements, that facially accurate docu-
ments are valid.  Punkar testified that the Respondent™s 
records respecting eligibility to
 work were in order when 
the events at issue occurred.  The Respondent™s general 
manager, Jerry Jackson, had, 
before the election, limited 
his involvement with immigr
ation matters to occasional 
inquiries about the Respondent™s files and the assumption 

that if serious problems arose, Punkar would inform him.  
Jackson testified that several times before the election on 
September 24, 1997, individuals had suggested to Jackson 
that the Respondent employed undocumented workers.  
He had never taken these rumo
rs further than mentioning 
them to Punkar, who had assured him that the Respon-

dent™s files were in order. 
Jackson testified that after the election he was again ap-
proached with the suggestion that the Respondent em-

ployed ineligible workers, and that the Union™s victory in 
the election was unfair because these individuals had 
voted.  A few days after the election, Jackson found on his 
desk an unsigned, handwritten list of Hispanic names, 
without notation.
4  He purportedly concluded that the 
listed employees were working illegally, that the list had 

been supplied by an unknown individual dissatisfied with 
the union victory, and that ﬁhe had to do something.ﬂ  He 
began an immediate and unprecedented personal review of 
the employees™ files. He testified that when the first file he 
examined appeared ﬁsuspicious
,ﬂ he called the local INS 
office, and an agent told him 
that one option available to 
                                                          
                                                           
4 No other witness testified to having seen the list, and the Respon-
dent could not produce it for the hearing. 
the Respondent would be to ask employees about their 

eligibility and tell them to check with the INS.  On Octo-
ber 1, the Respondent filed objections to the election, as-
serting that 19 employees (actually 11) eligible to vote in 
the election ﬁhave, this date, terminated their employment 
from the employer, because of their inability to prove . . . 
that they are legal and qualified to work in this country,ﬂ 

leaving the ﬁtrue resultsﬂ of the election in doubt.  The 
same day, Punkar, at Jackson™s direction, told 11 employ-
ees that their eligibility to work was in doubt, that the INS 
had been contacted, and that they had 3 days to straighten 
their paperwork out, and issued them final checks.
5  The 
employees returned to work on October 14, although they 

did not further verify their status.   
These facts demonstrate Jackson™s complete departure 
from the Respondent™s customary manner of doing busi-

ness and the implausibility of the Respondent™s argument 
that it was merely trying to comply with the immigration 
laws.  The record shows that the Respondent had dele-
gated immigration matters to Sally Punkar and her staff, 
who maintained an orderly system of fulfilling the Re-

spondent™s duties under IRCA.  There is no evidence that 
Jackson had ever criticized or found fault with Punkar™s 
execution of her duties.  After the election, however, Jack-
son bypassed usual procedures
 and his personal past prac-
tice and delved into a complex area of law in which he 

lacked any experience, in a manner that does not appear to 

be consistent with a good-faith effort to comply with the 
law.  In this regard, there 
is no evidence that Jackson™s 
conduct revealed problems with the Respondent™s IRCA 
procedures or led to any review or alteration of them.  Fur-
ther, Jackson™s account of his conversation with the INS 
agent belies the argument that the Respondent was just 
trying to follow INS directives. His testimony does not 
indicate that the agent provided a mandate, or indeed any 
basis at all, for discharging suspected employees.
6  Thus, these facts, in addition to the facts set out in the judge™s 
decision, strongly supports the judge™s finding that under-
mining the Union™s victory was the real reason for the 
discharges.  For these reasons, as well as those stated by 
the judge, we find that the discharges violated Section 
8(a)(3) and (1) of the Act.
7    5 A second list of Hispanic names, also handwritten, anonymous, and 
unlabeled, appeared a few days later,
 but questions about the status of 
employees on the second list were dropped. 
6 Wendy Swinford, an accounts receivable clerk, also spoke to the 
INS office. She did not testify.  
7 Our dissenting colleague asserts 
that the Respondent did not dis-
charge these 11 employees.  The evidence shows that the Respondent 
put these employees out of work.  Th
e test for determining whether an 
employee has been discharged does 
not depend on the use of formal 
words but on the reasonable inference that the employees could draw 
from the language used and the action taken by the employer.  
NLRB v. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 5562.  In its exceptions to the judge™s finding that it violated 
Section 8(a)(3) and (1) by suspending employees Olga 
Jara and Alice Keyes, the Re
spondent asserts, inter alia, 
that General Manager Jackson acted in a good-faith belief 
that Olga Jara had punched Alice Keyes™ timecard, and 
that the judge ignored its argument that it suspended the 
employees in part because 
they were ﬁdishonestﬂ during the investigation of the purported violation of its rules 
governing employees™ timecards.  We find no merit in the 
Respondent™s exceptions.   
Keyes and Jara were known union supporters and activ-
ists, and Keyes served on the negotiating committee.  
Keyes had previously been warned, in violation of Section 
8(a)(3) and (1), for her protect
ed concerted activity at em-
ployee meetings held by the Respondent.
8  Keyes and Jara 
were informed that their conduct was under investigation 

on November 24, 1997, the first workday after November 
21, on which date negotiations with the Union had begun 
and on which date Keyes and Jara had engaged in pro-
tected concerted activity at an employee meeting.  Thus, 
the General Counsel has established a strong prima facie 

case that the discipline of the two employees was based on 
their union and protected activities.  Further, the Respon-
dent has failed to rebut the General Counsel™s case by 
showing that it would have suspended the employees even 
in the absence of their protected conduct.  In this regard, 
we find that even if Jara had punched Keyes™ timecard and 

thereby disobeyed a work rule, as the Respondent con-
tends, the Respondent has failed to demonstrate that it 
enforced the rule consistently, and the judge credited tes-
timony that reports of possible violations were ignored.  
Further, in its brief the Respondent tacitly concedes the 
judge™s finding that even if Jara punched her coworker™s 
timecard, the policy was not violated.  The Respondent
 quotes the policy™s relevant language as follows: ﬁ[this 
system] can™t prevent an employee from 
clocking in an-
other who is either late for work or absent for the day
.ﬂ  [Emphasis added].  Keyes was neither ﬁlate for workﬂ nor 

ﬁabsent for the day.ﬂ  Thus, the judge correctly found that 
no violation of the policy occurred.  The record further 
shows that the Respondent™s investigation into Jara and 

Keyes™ conduct lacked the marks of a fair-minded effort to 
arrive at the truth.  The Respondent was unable to name 
any witness who saw Jara punch both cards, and its wit-
nesses at the hearing were unable to testify that Keyes was 
                                                                                            
 Hale Mfg. Co., 
570 F.2d 705, 708 (8th Cir. 1978).  Here, the Respon-
dent told the employees that they had to contact the IRS and that they 
could not work in the meantime.  At least some of the employees™ 
paychecks were marked ﬁfinal check.ﬂ 
 In light of these facts, we find 
that the only reasonable conclusion th
ese employees could draw is that 
they had been discharged. 
8 The Respondent has not excepted to this finding. 
not in the area at the time the card was punched.  Although 
Buckle testified that he thoroughly investigated the state-
ments against Jara and Keyes, the record strongly indicates 
that the investigation™s goal was to provide a plausible 
basis for imposing adverse action.  
These facts belie the Respondent™s assertion that the in-
vestigation and suspension were based on a good-faith 
belief that Jara and Keyes broke its timecard rule. They 
indicate instead that, as the judge found, the real purpose 
for the investigation and discip
line was to retaliate against 
the employees for their union and protected conduct, and 
that the reasons for the susp
ension advanced by the Re-
spondent were pretextual.  
We also reject the Respondent™s contention that its be-
lief that Jara and Keyes had been dishonest in denying that 
they broke the rule was a second basis for the suspensions.  
The record contains no evidence that the Respondent had 
previously disciplined any employees because they had 

wrongly denied engaging in misconduct.  Thus, in light of 
the retaliatory and discriminatory purpose of the underly-
ing investigation, this additional justification for suspend-
ing Jara and Keyes provides an insufficient basis for find-
ing that the Respondent has rebutted the General Coun-
sel™s prima facie case. 
ORDER The National Labor Relations Board adopts the recom-
mended Order of the administrative law judge as modified 
below and orders the Respondent, Nortech Waste, Rose-
ville, California, its officers, agents, successors, and as-
signs, shall take the action in the recommended Order as 

modified. 
1. Insert the following paragraph 2(e) and reletter the 
following paragraphs.  
ﬁ(e) Offer Alice Keyes, at her request, reinstatement to 
her former position on the main sorting line, if and when 

she recovers from her injuries and her doctor releases her 
to perform her sorting duties, consistent with the require-
ments of the Americans with Disabilities Act and other 

applicable statutes.ﬂ   
2. Insert the following paragraph 2(f) and reletter the 
following paragraphs. 
ﬁ(f) Make Alice Keyes whole, with interest, for any 
other loss of pay and benefits she may have suffered as a 

result of the unlawful reassignment.ﬂ 
3. Substitute the following for paragraph 2(i). 
ﬁ(i) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payments records, timecards, personnel re-

cords, and reports, and all 
other records, including an 
electronic copy of such records if stored in electronic 
 NORTECH WASTE 557form, necessary to analyze the amount of backpay due 
under the terms of this Order.ﬂ 
4. Substitute the attached notice for that of the adminis-
trative law judge. 
 CHAIRMAN HURTGEN, dissenting in part. 
My colleagues find that the Respondent violated Section 
8(a)(3) and (1) by discharging 11 employees on October 1.  
I disagree. 
First, I find no discharge on October 1.  The judge found 
that on October 1, 1997, the Respondent informed the em-
ployees at issue that the INS 
had been contacted, and that they had 3 days to straighten out their paperwork with the 
INS.  In the meantime, they 
could not work.  No affected 
employee testified that he had been discharged.  Respon-
dent agents Jackson and Punkar testified that no one was 
discharged. 
I recognize that on October 1 the Respondent filed ob-
jections to the September 24 election, stating that it had 

terminated the employees because it had discovered that 
their claim of eligibility to work in the United States was 
flawed.  However, on October 9, the Respondent withdrew 
its objection.  The employees returned to work on October 
14. I find these facts insufficient to establish that the em-
ployees at issue were discharged on October 1.  Indeed, 

the judge admitted that it was unclear whether any em-
ployee was discharged.  The Respondent told the employ-
ees on October 1 that they had to straighten out their status 
with the INS.  The clear implication was that, absent a 
satisfactory resolution with INS, they 
would be
 dis-
charged.  But, this is not to say that they were discharged 

on October 1. 
I also note that the Respondent, on October 8 and 10, 
sent letters to the affected employees stating, inter alia, 
that they should advise the Respondent as to whether they 
would return to work on October 14 and that if they 
needed more time (i.e., beyond October 14) the Respon-

dent would accommodate them. 
Concededly, the employees were not allowed to work in 
the interim period.  But, this is not to say that they were 
discharged at the outset of the interim period, i.e., on Oc-
tober 1.  Indeed, as noted, they returned to work on Octo-
ber 14. As noted, the Respondent filed an objection on October 
1, stating that the employees were terminated on that day.  
However, the objection was withdrawn on October 9.  In 
these circumstances, I would look to the facts, rather than 
to an assertion in a withdrawn objection.  In my view, the 
facts do not establish a termination.  At most, they show 
an ambiguity on the issue.  
I agree with my colleagues 
that whether an employee 
has been discharged does not depend on the use of formal 
words.  For the reasons stated, above, I find that the em-

ployees here would not reasonably have inferred that they 
were discharged.  Further, contrary to my colleagues, an 
employee who is put ﬁout of 
workﬂ is not necessarily dis-
charged.  Suspension and layoff, for example, are not dis-
charges. In the alternative, even if the employees were dis-
charged on October 1, I conclude that the Respondent 
acted lawfully.  In my view, the Respondent was caught 
between a rock and a hard place.  The Respondent was 
confronted with an anonymous note, left on Jackson™s 
desk, suggesting that certain employees were not legally in 
the U.S.  There is no evidence that this had happened be-
fore.  In the face of this information, the Respondent 
would risk violating immigration laws if it did nothing.  
Thus, the Respondent did the prudent thing.  It called INS 
and asked what to do.  The INS agent suggested that the 
Respondent tell the employees to check with INS.  That is 
precisely what the Respondent did. 
My colleagues minimize the dilemma in part by finding 
that the INS did not mandate the alleged discharges.  But 
the Respondent does not contend that the INS mandated 
any discharges.  The Respondent contends only that the 
INS made suggestions and that the Respondent followed 

these suggestions. 
My colleagues emphasize that the Respondent handled 
this particular immigration matter differently from the way 
it had handled previous ones (i.e., Jackson, not Punkar, 
took the lead).  But, as noted
 above, that is because the situation was without precedent. 
 Further, the letters sent 
by the Respondent to the employees at issue name Punkar 

as the person the employees should contact, and state that 
if an employee needed additional time, beyond October 
14, he should report to work, and Punkar would be able to 
accommodate him. 
Sure-Tan v. NLRB
, 467 U.S. 883 (1984), is distinguish-
able.  In that case, the employer, for antiunion reasons, 
called the INS and caused the termination of the employ-
ees.  In the instant case, in order to avoid INS sanctions, 
the Respondent called the INS and asked the agency what 
to do.  In this regard, I note that the Immigration Reform 
and Control Act (IRCA), which postdates 
Sure-Tan
, pro-hibits an employer from hiring an illegal alien or from 

continuing to employ someone it has learned is an illegal 
alien.  The Respondent, confronted with the claim that its 
work force included illegal aliens, reasonably and appro-
priately contacted the INS, and followed that agency™s 
advice.  Had it ignored the matter, it would have risked 
huge fines. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 558In these circumstances, and for all of the reasons men-
tioned above, I would dismiss this allegation.
1 APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we 
violated the National Labor Re
lations Act and has ordered 
us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives of 
their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities.  
 WE WILL NOT solicit grievances, during ﬁtailgateﬂ or 
other meetings, from our employees in order to interfere 
with their desire for union representation. 
WE WILL NOT give warnings to our employees in-
tended to interfere with their activity for and on behalf of 

fellow employees or because the employee is believed to 
be a union activist. 
WE WILL NOT terminate employees to retaliate 
against them because of the 
outcome of a representation 
election or to undermine the validity of that election. 
WE WILL NOT suspend employees because of their 
union activities. 
WE WILL NOT refuse to accept the unconditional offer 
of unfair labor practice strikers to return to work.  
WE WILL NOT ask the International Union of Operat-
ing Engineers, Local Union No. 3, AFLŒCIO to withdraw 
any unfair labor practice charges it filed on behalf of em-
ployees as a condition of discussing the return of unfair 
labor practice strikers.  
                                                          
 1 I agree with the judge and my colleagues that the Respondent 
unlawfully reassigned Alice Keyes.  I do so only because I find that the 
General Counsel established a prima facie case and Respondent failed 
to show that the reassignment comported with the business reasons 
cited by Respondent.  Although Resp
ondent had a valid business reason 
for removing her from the position, which she held, it had no such 
reason for assigning her where it did.  I find that the Respondent chose 
to isolate Keyes from other employees without establishing a valid 
business reason for placing her where it did.  In view of the above, I 
would not require the Respondent to restore her to her former position.  
In my view, she could lawfully be placed elsewhere if that were done 
for valid business reasons. 
WE WILL NOT isolate any employees so that they can-
not engage in activity protected by Section 7 of the Act. 
WE WILL NOT assign union activists to unnecessary 
tasks or tasks which unreasonably risk injury, such as 
manually pulling nails from used lumber, as a device for 
getting rid of such employees. 
WE WILL NOT breach our duty to bargain in good 
faith with the certified union, the International Union of 
Operating Engineers, Local Union No. 3, AFLŒCIO, by 
making unilateral changes which affect our employees™ 
wages, hours, or terms and conditions of employment.  
WE WILL NOT bypass the International Union of Op-
erating Engineers, Local Union No. 3, AFLŒCIO, the cer-
tified Union, or deal directly with our employees concern-
ing wages, hours, or terms and conditions of employment.    
WE WILL NOT in any other manner interfere with, re-
strain, or coerce our employees 
in the exercise of the rights 
guaranteed them by Section 7 of the Act. 
WE WILL rescind the warning given to Alice Keyes on 
August 29, 1997. 
WE WILL make whole Juan Campos, Luis Cassillas, 
Rigoberto Contreras, Lazaro Gomez, Imelda Gonzalez, 
Carlos Guzman, Martha Herrejon, Ricardo Ramirez, Luis 
Rodriguez, Veronica Rodrigu
ez, and Beatriz Saavedra, 
with interest, for their illegal discharge on October 1, 

1997.   WE WILL make whole Olga Jara and Alice Keyes for 
their illegal suspension, which began November 28, 1997, 
with interest. 
WE WILL offer Alice Keyes, at her request, reinstate-
ment to her former position on the main sorting line, if and 

when she is released by her doctor to return to her sorting 
duties, consistent with the requirements of the Americans 

with Disabilities Act and othe
r applicable statutes and WE 
WILL make Alice Keyes whole for any loss of pay and 
benefits she may have suffered as a result of the unlawful 
reassignment. 
WE WILL make whole the unfair labor practice strik-
ers, with interest, for work lost as a result of our failure to 
reinstate them promptly on December 4, 1997.  
WE WILL rescind the changes in working conditions 
we made unilaterally and without notifying the Interna-

tional Union of Operating Engineers, Local Union No. 3, 
AFLŒCIO. WE WILL make whole any employee for benefits lost 
as a result of the unlawful unilateral changes. 
WE WILL, within 14 days of the Board™s Order, re-
move from our files any reference to the unlawful warn-
ings of Alice Keyes, suspensions of Alice Keyes and Olga 

Jara, and illegal discharges of Juan Campos, Luis Cassil-
las, Rigoberto Contreras, 
Lazaro Gomez, Imelda Gon-
 NORTECH WASTE 559zalez, Carlos Guzman, Martha Herrejon, Ricardo Ramirez, Luis Rodriguez, Veronica Rodriguez, and Beatriz Saavedra, and notify the affected employees in writing that this has been done and that the discipline will not be used against them in any way. NORTECH WASTE  Shelley Brenner, Esq., for the General Counsel. Mark D. Jordan, Esq. (Bernheim & Hicks), of Santa Rosa, Cali-fornia, for Respondent. David A. Rosenfeld and Matthew J. Gaugher, Esqs. (Van Bourg, Weinberg, Roger & Rosenfeld), of Oakland, California, for the Charging Party. DECISION STATEMENT OF THE CASE JAMES M. KENNEDY, Administrative Law Judge. This case was tried in Sacramento, California, on June 16Œ19, 1998, pursu-ant to a consolidated complaint issued by the Regional Director for Region 20 of the National Labor Relations Board on January 30, 1998.  The consolidated complaint is based on unfair labor practice charges originally filed by Operating Engineers Local 3, International Union of Operating Engineers, AFLŒCIO on Octo-ber 3, 1997, March 24 and April 22, 1998, although some were subsequently amended.  The consolidated complaint alleges that Respondent Nortech Waste has violated Section 8(a)(1), (2),1 (3), (4), and (5) of the National Labor Relations Act (NLRA) in a variety of ways.  Moreover, paragraphs 11 and 14 of the com-plaint underwent some amendment at the hearing.  Respondent denies the commission of any unfair labor practices. Issues The case is concerned with the conduct of this Respondent as it reacted to a successful union organizing campaign in the fall of 1997 through March 1998.  On September 24, 1997, a represen-tation election was conducted which the Union won; it was sub-sequently certified as the Section 9(a) exclusive collective-bargaining representative of the unit employees.  Prior to the election it is alleged to have violated the employees™ Section 7 rights, by instituting weekly meetings where it solicited griev-ances and made implied promises designed to dissuade employ-ees from union representation.  After the election it is alleged to have committed large numbers of violations, all seeming to the General Counsel to be reprisals for having selected the Union as their representative. These unfair labor practices include allegations that organizing leaders Alice Keyes and Olga Jara were suspended, that Keyes was unlawfully given a warning and subsequently given more onerous duties, that breaches of the bargaining obligation oc-curred such as direct dealing (grievance solicitation) and unilat-eral changes, including layoffs (also separately alleged as an 8(a)(3) violation), failing to bargain over layoff procedures, an allegedly unlawful refusal to promptly reinstate putative unfair labor practice strikers, and making a proposal to bring back the strikers which the General Counsel asserts, in violation of Section 8(a)(4), required the Union to withdraw its unfair labor practice charges as a condition for their return.2                                                                                                                      1 In her brief, counsel for the General Counsel has moved to with-draw the 8(a)(2) allegation.  That motion is granted as the alleged ille-gal assistance to the Nortech Employees Association occurred with concurrence of the Charging Party. On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs filed by the General Counsel and Respondent I make the following FINDINGS OF FACT I. JURISDICTION Respondent is a corporation, which operates a waste recycling facility in Roseville, California.  In the course of that business, it annually provides services valued in excess of $50,000 directly to other business entities each of which meet the applicable Board standards for the assertion of jurisdiction on a direct basis.  Re-spondent therefore admits, and I find it to be, an employer en-gaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act.  It also admits the Union is a labor organization within the meaning of Section 2(5) of the Act and I so find. II. ALLEGED UNFAIR LABOR PRACTICES A. Background The Western Placer County Waste Management Authority owns a landfill near Roseville.  Respondent has leased from the Authority a recently built recycling plant, which is contiguous to the landfill.  The purpose of the plant is to extract recyclable material and sell it on the open market.  To accomplish this pur-pose it runs two types of sorting lines.  The one that requires the most workers is the garbage line in which all types of refuse may be found.  The second, much smaller, is ﬁgreen wasteﬂ line, which consists of yard and landscape clippings, including logs and used lumber. The waste is brought into the facility and placed on the dump floor.  From there it is placed on the sorting lines, which are con-veyor belts.  Sorters then manually pick recyclable items off the lines and place them in the appropriate bin or ﬁhole.ﬂ  Waste not deemed appropriate for recycling is sent to the landfill.  There are roughly 45Œ55 sorters in the main operation, while the green waste line normally has only four.  The green waste sorters re-move material, which cannot be chipped or composted. In addition to the sorters, Respondent employs at least two drivers; about six fork lift drivers; around six mechanics, some of whom are helpers and others of whom are welders; office cleri-cals; and a management staff of supervisors and team leaders.  The managers include Jerry Jackson, the general manager; an assistant general manager, Larry Buckle (whose first day of work was September 22, 1997, only 2 days before the NLRB election); Supervisor Bill Thornbirg; Lilia Clement, a sorter team leader; and Carl Speaker, an assistant sorter team leader.  Stan Nader is the supervisor of the green waste line.  The Company operates the sorting lines during the day from 7 a.m. to 3:30 p.m.  It also  2 The incidents occurred during a period covering the summer of 1997 through the spring of 1998.  Par. 12 of the complaint erroneously refers to dates in 1998, an obvious typographical error.  It should have been 1997.  No party claims prejudice from the error and the matter was properly litigated.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 560operates a swing shift in the afternoon and evening where main-
tenance work is performed. 
The Union had attempted to organize the facility in 1996 but 
had failed.  In July 1997, Keyes,
 Jara, and other sorters began 
soliciting union authorization cards to support a second organiz-

ing effort.  Signs were posted on the employee bulletin board 
about having union organizing meetings at her home.  Union 
officials came to her home, wher
e they met twice with as many 
as 30 employees.  Keyes did no soliciting at the plant because she 
had recently undergone some surgery and was off work during 
this phase.  As a result, Jara
 and fellow employee Angela Chavez 
were the principal solicitors.  The cards were given to Keyes who 
turned them in to the Union.  Ac
cording to Keyes, the main issue 
was safety on the job. 
Election Petition; March on the Boss 
According to Thomas R. ﬁBobﬂ M
iller, the Union™s director of 
organizing, in late July or early August, the Union both filed an 
election petition with the Board as well as a demand for recogni-
tion.  When Respondent did not reply, on August 5, it held its 
first demonstration, known as the ﬁMarch on the Boss.ﬂ  At 11 
a.m. that day, lunch hour, Miller, together with two other union 
representatives and approximately 50 employees, including Jara 
and Keyes,
3 gathered in front of the main office and went into the 
foyer demanding to see Jackson.  Eventually Jackson appeared 

and Frank Herrera, a union district representative from Marys-
ville, asked Jackson for recognition.
  Jackson at first refused to 
meet with anybody but the union officials.  Miller describes what 
happened next:  He [Jackson] refused to speak 
with us in front of all the 
employees.  He threatened to call the police, which he did, 

he threatened to have us forcibly removed from the prem-
ises.  We asked him if he would give us recognition and he 
refused.  And we asked him why and he did not answer that 
question.  And Frank Herrera presented him with a list of 
safety demands which he refused 
to address.  He also said, 
ﬁI don™t need you guys.  We don™t need you guys.  Nobody 

needs you guys.ﬂ  And he also said, ﬁLet me inform you we 
already have an internal union started.ﬂ 
 Herrera testified that he tried to read the list of safety issues to 
Jackson, but Jackson walked away.  
He also tried to deliver it to 
another company official, but had no luck.  There were about 30 
copies of the list of safety dema
nds and many were given out that 
day.  Eventually, the police arrived, and the union officials issued 
the employees union pins and stickers which many of the em-
ployees put on. 
B. Jackson™s Response 
On August 6, the day after the March on the Boss, Jackson 
called for a meeting of the entire staff, except that it was to be 
broken into four small meetings.  Keyes, now the recognized 
leader of the employees, told Clement that the employees wanted 
one big meeting.  Clement agreed to transmit that to Jackson, and 
returned a short while later sayi
ng that the meetings had been 
canceled.  Three days later, on August 8, Respondent initiated 
                                                          
 3 Keyes had come back to work on July 28, even though not at full 
strength. 
what it calls ﬁtailgateﬂ meetings that were thereafter held every 
Friday.  The General Counsel asserts that these types of meetings 
are ﬁnew.ﬂ  Jackson asserts they are not, saying they had the 
same purpose as the safety meeti
ngs that had been held monthly 
from September 1996 until February 1997. 
At the first ﬁtailgateﬂ meeting the speakers were team leader 
Lilia Clement and her assistant, Carl Speaker, rather than the 
safety officer, Tim Willette, who had conducted the safety meet-
ings.  Respondent concedes both Clement and Speaker are 2(11) 
supervisors and Respondent™s agen
ts within the meaning of Sec-
tion 2(13) of the Act.  Keyes reports that Speaker advised that the 

purpose of the meeting was to talk about problems, safety or any 
other issues which employees wanted to bring up.  Both Clement 
and Speaker took notes. 
Keyes recalls that one complaint was that the pallets on which 
the employees were obliged to stand on were broken and danger-
ous.  A few days later new pallets were brought in.  At least one 
of the women complained that there was insufficient notice given 
for mandatory Saturday work.  Apparently notice was given so 
late on Fridays that it was difficult to make child care arrange-
ments.  The practice was modified a few days later.  One com-
plained about being whistled at by Clement as if he were a dog.  
She apologized and said she wouldn™t do it any more. 
Subsequent tailgate meetings were 
also conducted in this vein.  
It is clear that they are quite 
unlike the safety meetings.  They 
were held four times more frequently and were not focused solely 
on safety as Jackson says Willette 
had.  Clearly Jackson is incor-rect in his assertion that the ﬁtailgateﬂ meetings served no differ-
ent function than the monthly safety meetings conducted by the 
safety officer.  I think it is clear that the format of these meetings 
was designed, instead, to address those problems, which had 
caused the employees to go to the Union.  Their purpose was to 
try to deter employees from seeking union representation by 
soliciting complaints so they could 
be resolved.  Such an effort 
clearly violates Section 8(a)(1) of the Act.  
Heartland of Lansing 
Nursing Home
, 307 NLRB 152, 156 (1992); 
Varco, Inc.
, 216 
NLRB 1 (1974); and 
Reliance Electric
, 191 NLRB 44, 46 (1971). 
C. August 29 Warning to Keyes 
Keyes, as previously noted, had returned to work on July 28 
after her surgery.  The doctor™s slip limited her to 8 hours work 
per day.  Although, as noted above, the sorters™ normal hours are 
from 7 a.m. to 3:30 p.m., for r
easons not clear in the record, 
Keyes was initially assigned to a slightly earlier shift, 6:30 a.m. 
to 3 p.m.  Thus, when the tailgate meetings began at 3 p.m., 
unlike most of the sorters, she had completed an 8-hour day.  
Under Respondent™s policy, and pe
rhaps State law in effect when 
Respondent commenced business, employees who worked more 

than an 8-hour day were entitled to the overtime rate, time and a 
half.   On August 27 Clement advised Keyes that supervisor Thorn-
birg had directed her to change Keyes™s hours to be the same as 
the other sorters, 7 a.m. to 6:30 
p.m.  Clement™s explanation re-
garding overtime made no sense to Keyes, and I think it is likely 
that Clement did not understand it very well herself, at least if 
one accepts Keyes™s version.  Keyes later asked Speaker about it, 
but he knew even less.  As a result, she continued to complain, 
 NORTECH WASTE 561asserting that it was a retaliation for her union activities.
4  This 
led to a meeting on August 29 with Thornbirg, Clement, and 
Speaker.  Keyes acknowledges that
 she approached the meeting 
with less than an equable manner.  She admits sarcastically say-
ing to Thornbirg, ﬁWell, it™s nice to meet my supervisor after 
being back a month.ﬂ  (Thornbirg had been a mechanic when she 
went on medical leave, and had be
en appointed supervisor during 
her absence.) 
During the meeting Thornbirg not only explained his reasons 
for the change, he first referred to her doctor™s note limiting her 
to an 8-hour day and then gave her a written memo.  (GC Exh. 
11).  In its entirety the memo says:  
 Nortech Waste™s regular working hours for the Process-
ing Department are Monday through Friday 7:00 a.m. to 
3:30 p.m. 
Since you are limited to working only 8 hours per day 
because of your medical conditio
n, I would prefer you work 
the above hours so you may attend any meeting that we 
schedule at 3:00 p.m. 
 After that occurred, according to Keyes, both Clement and 
Speaker suddenly accused her of intimidating them and being 
insubordinate.  Keyes asserted that she™d never been disrespectful 
to them, explaining that if she sometimes used a loud voice it was 

because she was partially deaf and thought she wasn™t being 
heard.  She says Thornbirg ﬁorderedﬂ Speaker to write Keyes up 
for insubordination.  She also says that as they left Thornbirg™s 
office, either Clement or Speaker 
told her, ﬁWe™d appreciate it if 
you kept your comments to yourself at the tailgate meetings and 
let other people speak.  Keep your opinions to yourself.ﬂ  That 
afternoon Keyes, subdued, said nothing at that day™s tailgate 
meeting. After the meeting, Speaker gave her a warning (GC Exh. 16) 
citing rudeness and insubordination.  Attached to it was a memo 
better explaining the overtime issue, but nothing in the warning 
cited any instance of rudeness or insubordination, only referring 
to the fact that Keyes had argued and disagreed with the change 
in hours and in frustration said she would have her lawyer take 
care of it from there. 
Neither Thornbirg nor Speaker testified at the hearing and 
Clement™s testimony was limited to another issue.  Even so, I am 
able to agree with the General Counsel™s allegations only in part.  
I find no warrant to conclude th
at Respondent changed Keyes™s 
hours for any reason but a desire to comply with the 8 hour doc-
tor-imposed limit and at the same time avoid paying half an 
hour™s overtime on Friday for attending a meeting, where that 
cost could be avoided simply by
 moving Keyes™ starting time to 
the same time as everyone else.  There is no evidence, except 

Keyes™ suspicion, that Thornbir
g™s motive here was unlawful.  
This allegation should be dismissed. 
However, with respect to the 
warning which Keyes says was 
ﬁorderedﬂ by Thornbirg, I do find a violation.  If Thornbirg did 
                                                          
 4 In her Board affidavit, however, Keyes seems to show a clear un-
derstanding of the reasons given:
  ﬁAround August 27th, 1997, Lily 
informed me that the company was changing my hours from 7 [a.m.]Š
to 3:30 p.m. beginning the next day so I could attend any staff meetings 
without being paid overtime.ﬂ 
authorize it, however, it was probably after having heard her 
introductory sarcasm.  In that
 sense, he was undoubtedly less 
inclined to accept her denial of the Clement-Speaker allegations.  

He certainly was inclined to back them up in any event.  The 
problem is, however, that the only evidence to support the issu-
ance of such a warning is nonexi
stent.  Nothing in the warning 
slip describes what Keyes did to 
warrant it.  A mere claim that 
someone is rude or insubordinate does not make it so.  In the 
space on the form for the description of the incident, Speaker 
only referred to the attached statement.  Nothing in that statement 
details what about the arguing, if anything, was regarded as in-
subordinate.  There is no proof that the argument exceeded the 
bounds of proper behavior.  Therefore, I must find that there were 
no grounds to reach such a conclusion. 
The only remaining reason for the warning is the undenied 
one, that both Clement and Speaker wanted her to stop express-
ing her opinions in the tailgate m
eetings.  At those meetings, of 
course, everyone, Clement and Speaker included, knew she was 
the employee leader, knew she was the chief union organizer and 
knew that her opinions carried weight with the employees.  In 
fact she was often asked by some of the Spanish speakers to pre-
sent their views on matters.  Those employees had difficulty 
understanding the call-in rule for illnesses as well as the vacation 
pay rules; at least one complained about the way Clement ad-
dressed him.  Keyes had spoken up on most of these issues. 
Rather obviously, Clement and Speaker wanted her to cease 
playing that role so they could get on with their (unlawful) job of 
soliciting employee grievances to undermine the Union™s orga-
nizing effort.  Keyes was perceived as a threat to that purpose and 
the warning went hand-in-hand with the demand that she keep 
quiet during the tailgate meetings.  It was a coordinated effort to 
shut her up. 
Since Keyes was clearly acting on behalf of the entire group 
when she spoke at the tailgate mee
tings, the attempt to silence her 
violated Section 8(a)(1) as it interfered with, restrained, and co-

erced her and others in their attempt to concertedly mutually aid 

and protect one another.  
Jennie-O Foods, 301 NLRB 305 
(1991).  The warning also violated Section 8(a)(3) as it affected 

her tenure of employment.  
Litton Microwave Cooking Products
, 300 NLRB 324, 325 (1990). 
D. The Representation Election; Aftermath 
On September 24, 1997, the Board conducted a representation 
election pursuant to the petition, which had been filed in July.  
The Union won the election, but on October 1, Respondent filed 
objections.  Specifically, one of those objections asserted that the 
election had been unfair because 19 of the employees who had 
voted who were ineligible to wo
rk in the United States due to their immigration status.  According to Respondent the election 

outcome had been distorted and did not reflect the true senti-
ments of a majority of the bargaining unit.  On that day, it said, it 
had terminated those 19 employees (actually only 11 employees) 
because it had discovered that their claim of eligibility to work in 
the United States was flawed. 
Eight days later, on October 9,
 Respondent reversed its field 
and withdrew the objections.  That same day, the Board certified 
the Union as the Section 9(a) exclusive collective-bargaining 
representative of Respondent™s employees in the voting unit. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 562While the certification itself is not under challenge, two types 
of complaint allegations are pres
ented resulting from the Union™s 
majority status.  The first type is the apparent layoff or discharge 
of the employees on October 1.  The second involves breaches of 
the obligation to collectively barg
ain, such as bypassing the bar-
gaining representative or making unilateral changes without first 

bargaining with the Union. 
Respondent™s Invocation of Immigration Duties as an Excuse to 
Invalidate the Election 
Respondent™s general manager, J
ackson, testified that shortly 
after the Union had won the election, some displeased employees 
told him the election had been unfair because of the number of 
ﬁillegal aliensﬂ who had vote.
5  He advised the employees that he 
was unaware of any illegals and even if there were any, he could 
take no steps until he found out who they were.  He would not go 
on a fishing expedition.  Shortly thereafter, he says, he found on 
his desk a paper with a handwritten list of employees with His-
panic surnames.  He concluded that the paper named the illegal 
aliens in Respondent™s employ. The list has since disappeared. 
He immediately spoke to Wend
y Swinson, an accounts pay-
able clerk who normally helped with the IŒ9 documentation.  He 
showed her the list and asked her to pull some of the files.  He 
says he determined that the very first one he pulled had a suspi-
cious social security number.  Later, according to Sally Punkar, 
the human resources director (who never saw the list), she and 
Jackson went over some of the f
iles to demonstrate that the pa-
perwork was entirely in order.  Whatever their concerns may or 
may not have been, Jackson directed Swinford to contact the 
Immigration and Naturalization Service to find out the appropri-
ate procedures to follow.  The IN
S official advised them of cer-
tain number sequence ranges on alien registration forms, which 

were presumptively valid.  A revi
ew of the IŒ9 forms with those 
ranges in mind, led Jackson to the conclusion that eleven em-
ployees were likely to have been 
aliens not authorized to be em-
ployed in the United States.
6  Jackson says the INS advice was to 
confront the employees with this information and tell them to go 

to the INS office and get their paperwork ﬁsquared away.ﬂ   
On Wednesday, October 1, Punkar called the 11 employees to 
a meeting and told them, through 
a translator, that they had to 
contact the INS immediately and that on Friday, October 3, they 

should let her know what process was taking place.  In the mean-
time, they could not work. 
Respondent, of course, had not discussed with the Union what 
it was doing nor what its procedur
es might be in the event that 
employees might need assistance with the INS.  The next day, 

some of those 11 employees came to pick up their paychecks, 
accompanied by the Union™s Bob 
Miller and a union staff attor-
ney named Mark Kyle.  They attempted in vain to try to work out 

the problem and the matter became heated.  They left when Re-
spondent called the police. 
                                                          
                                                           
5 The employees Jackson listed were 
Luis Vasquez, Bill Heidbreder, 
Gary Allen, and perhaps Chris Mann. 
6 Those individuals were: Juan Campos, Luis Casillas, Rigoberto 
Contreras, Lazaro Gomez, Imelda Gonzalez, Carlos Guzman, Martha 
Herrejon, Ricardo Ramirez, Luis Rodriguez, Veronica Rodriguez, and 
Beatriz Saavedra. 
On October 7, Miller met with 
Jackson again. According to 
Miller, this meeting was much calmer.  They had a discussion 
about the matter and Miller suggested that if the 11 employees 
were reinstated with backpay that the Union would withdraw its 
unfair labor practice charges on the subject.  Miller says Jackson 
opined that perhaps he had been
 given some erroneous legal 
advice about the entire INS matter and said he would get back to 
Miller about his proposal.  Miller 
recalls Jackson saying that the 
only reason the Union had won the election was because Re-

spondent hadn™t fought and what had really angered him was the 
ﬁungentlemanlyﬂ way the Union had conducted itself during the 
March on the Boss. 
Two days later, Respondent withdrew its objections to the 
election.  It is unclear whether any employee was actually dis-
charged during this incident.  No affected employee testified, yet 
some of the employees™ October 7 paychecks were marked ﬁfinal 
check,ﬂ with the last day of work being shown as October 1.  
Even so, both Jackson and Punkar testified nobody was dis-
charged.  However, on October 
8 and 10, Respondent wrote let-
ters, first in English, then in Spanish, to the 11 employees notify-
ing them that they could return to work on October 14.  The let-
ters asserted that they were doi
ng so because of unclear INS rules 
and advised them to notify Punkar by October 13, whether they 
planned to return.  It appears to 
me that the letters qualify as an 
admission of party opponent that the employees were ﬁdis-
charged.ﬂ Moreover, those discharges would appear to rather easily fall 
into the category of a violation of Section 8(a)(3).  Respondent 
was clearly looking for a way to undermine the validity of the 
NLRB election and chose an Immigration route to do it.  Thus, 
even though Respondent has an obligation imposed on it by law 
to maintain a work force which is
 eligible to work in the United States, as mandated by the Immigration Reform and Control Act 
of 1986, it may not use that law, or any law to shield activity 
which is discriminatory under anot
her statute such as the NLRA.  
The real reason for its invocation of IRCA here was to look for a 
way to set aside the election and thereby avoid dealing with the 
Union.  Thus Respondent™s treatment of these eleven employees 
violated Section 8(a)(3). 
Respondent nonetheless argues that
 the individuals were not 
discharged despite the notes on the timecards and the subsequent 
letters.  Section 8(a)(3) of the Act, quoted below in pertinent 
part,7 prohibits discrimination relating to the ﬁtenureﬂ of an em-
ployee and is not limited to discharges.  Rather clearly Respon-
dent™s treatment of these 11 employees raises a ﬁtenureﬂ issue.  If 
employees lost pay during this 
time, it was for a reason prohib-
ited by the Act, thereby calling for the invocation of Section 
8(a)(3).  It is certainly sufficient to warrant the remedial authority 
of Section 10(c).  If, during the compliance stage it is determined 
that no employee lost any pay, then so be it, but such a finding 
would not affect the conclusion th
at that their ﬁtenureﬂ had been 
affected by the conduct.  It s
eems to me, however, based on the 
language of the recall letters, that these individuals did lose time 
 7 Sec. 8(a)(3):  ﬁIt shall be an unfair labor practice for an employer 
Šby discrimination in regard to hire or tenure of employment or any 
term and condition of employment 
to encourage or discourage union 
membership in any labor organization.ﬂ 
 NORTECH WASTE 563and connected wages; otherwise there would have been no reason 
to call them back to work. 
What actually happened seems rather clear. Respondent, na-
ively I think, believed it could avoid the consequences of the 
Union™s winning the election by
 proving it had unwittingly em-
ployed persons ineligible to work
 in the United States.  Jackson 
thought that if persons were not permitted employment, they 
would not be permitted to vote even if they had become em-
ployed contrary to law.  That naiveté did not take into account the 
fact that the NLRA™s definition of ﬁemployeeﬂ does not concern 
itself with matters under the Im
migration and Nationality Act and 
its amendments.  If a person is 
an employee under the NLRA, he 
or she is entitled to its protections and to exercise the rights it 
grants, including the right to vote in a representation election. 
Sure Tan, Inc. v. NLRB
, 467 U.S. 883 (1984). 
At some point that logic was presented to Jackson and he real-
ized Respondent could not sustain 
its initial effort.  As a result he 
attempted to backtrack.  But the damage was done.   
E. Keyes and Jara™s Suspensions 
A few weeks after the certifica
tion of representative was is-
sued in favor of the Union, 
the collective-bargaining process began.  The first meeting was on November 20.  Although the 
union team was led by the union officials themselves, they were 

assisted by a committee of employees, including Alice Keyes, 
Antonio Mendez, and John Heneghan.  The Union™s policy is to 
reimburse employees for lost pay 
for time spent in negotiations, 
and to document such expenditures it asks employees to fill out a 

ﬁtimecardﬂ to demonstrate the time spent and the purpose of the 
payment.  In the early morning of November 21, Union Business 
Agent and Organizer Francis ﬁScooterﬂ Gentry went to the com-
pany parking lot to obtain the signatures of the three committee 
members on such cards.  He successfully obtained signatures 
from Keyes, Mendez, and Heneghan.  That incident became part 
of a later scenario involving an accusation that Jara had punched 
Keyes™ company timecard, contrary to a company rule. 
Later, at the end of the day on November 21, Respondent con-
ducted a tailgate meeting.  A few days before that meeting was 
conducted, Keyes, in her role as spokesperson for the Spanish 
speaking employees, had been aske
d to by two female employees 
(Ubias and Gonzalez) to look into why their requests to be seen 
by the company doctor were being ignored while male employ-
ees were promptly seen.  At the meeting she raised that com-
plaint.  Both Clement and Speaker claimed ignorance; Jara 
pointed out that it was Clement™s responsibility to track the injury 
reports and Gonzalez reminded Clement that a report had been 
made which had been deflected by a claim of a lack of 
transportation.  In addition, Speaker, to whom at least one of the 
incidents had been reported, had neglected to follow through.  As 
a result both he and Clement found themselves embarrassed and 
on the defensive.  The meeting was heated and finally ended with 
Speaker agreeing to take the two employees to the doctor the next 
day, a Saturday. 
On the following Monday, Human Resources Manager Punkar 
called Keyes and Jara individually to the office and told them that 
they were under investigation for timecard abuse.  She told them 
that the previous Friday, November 21, Jara had been seen 
punching Keyes™ timecard and putting it into the rack.  She gave 
them a copy of the policy (R. Exh. 4) and advised that an investi-
gation was underway.ﬂ  She asked each of them to submit a writ-
ten version of what had happened. 
The policy, found in a welcome letter to new employees, de-
scribes the computerized KRONOS time tracking system, but 
counsels new hires that ﬁit can™t prevent an employee from clock-
ing in for another who is either late for work or absent for the 
day.  In this regard, it is necessary that you understand the seri-
ousness of such an action.  The consequence for anyone found 
falsifying company records will be termination of employment. 
 . . . There will be no exceptions to this company policy.ﬂ 
A great deal of evidence was presented regarding the incident: 
who saw what, where people were at the time, whether the wit-
nesses held an antiunion bias against Keyes or Jara, whether the 
investigation conducted by Assi
stant Manager Buckle was prede-
termined and whether union official Gentry™s inability to cor-
roborate Keyes was meaningful.  The upshot of the Company™s 
investigation was its conclusion, first (on November 28) to sus-
pend the two pending further investigation and finally culminat-
ing in converting it to a 2-week suspension without pay. 
I find it unnecessary to address the various versions of the 
facts surrounding the incident.  They are confused and subject to 
a wide range of possible credibility findings, none of which is 
entirely satisfactory.  Instead, I shall accept the findings of fact 
most favorable to Respondent but 
conclude that the rule was not, 
and could not reasonably have b
een interpreted to have been 

violated.  Since the rule was not violated, it follows that the only 
reason for the suspensions which were levied on Keyes and Jara 
were their union activ
ities and/or their concerted protected activi-
ties during the November 21 tailgate meeting. 
The version of the facts accepted by General Manager Jackson 
when he determined to suspend Keyes and Jara for supposedly 

violating the rule is:  Employee Heidbreder observed Jara placing 
two punched timecards in the rack, her own and that belonging to 
Keyes.  According to Heidbreder, Keyes was still out in the park-
ing lot talking with Gentry at the time the cards were simultane-
ously punched at 6:53 a.m.  That distance was such that Keyes 
could not have walked to the timeclock in the same minute.  
Even so, work did not start until 7 a.m., and the evidence shows 
that both women were on the floor at that time and worked as 
scheduled.  Respondent acknowle
dges that no time was stolen; 
indeed that is the explanation for not firing the employees; it was 

considered a mitigating circumstance. 
Now, while common sense may tell us that employees are not 
supposed to punch in for one another and that an employee may 
not help another employee steal time, the rule these employees 
supposedly violated here does not bar what Respondent says they 
did.  First, it only bars an employee from punching in for another 
employee who is late or absent.  It does not bar an employee 
from punching in for an employee who is not stealing time 
through falsely claiming to be present.  This card was punched 7 
minutes before starting time and both were on the floor at starting 
time.  Indeed, it would have b
een easy for Keyes to get to the 
sorting floor in that amount of time whether she was in the lobby 
next to the timeclock or whether she was in the parking lot at 
6:53 a.m. 
Second, the rule prohibits falsifying company records.  Even if 
Jara punched Keyes™s card, I am at a loss as to what company 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 564record was falsified.  The only record that mattered was whether 
an employee began work at 7 a.m. or not.  Assuming Jara did 
punch Keyes™ card, the record is nonetheless accurate.  Both 
began work when they should have.   
Furthermore, it is not as if my analysis is in the face of a com-
pany enforcement policy to the cont
rary.  There is evidence in the 
record that other employees have done the same thing with man-

agement™s knowledge without any punishment having been ren-
dered.  Both Clement and Willett
e had reported similar, and re-
peated, circumstances involving employees Dwinger and Tapia 

in the past.  Clement once told both Keyes and Jara that she was 
tired of reporting the frequency th
at such incidents occurred be-
cause nothing was ever done about it.  It is my conclusion that 

nothing was done about those incidents because they were 
deemed to be unimportant and not a violation of the rule, for it is 
likely that no time was stolen there either.  Both these individuals 
later became supervisors. 
Thus, I am left with the fact that the rule did not prohibit what 
Jara and Keyes are accused of doing and that Respondent had not 
interpreted the rule in that fashion until Jara was reported by 
Heidbreder.  That circumstance raises the question of why Re-
spondent would treat Jara and Keyes as they did.  If they had 
committed no breach of the rule, why were they punished? 
There is, it seems to me, only one possible answerŠthey were 
singled out because of their union organizing, Keyes™ being on 
the negotiating committee and because they engaged in protected 
activity in support of their fellows
 during the tailgate meetings, 
particularly the previous Friday.  That being the case, the General 
Counsel has made out violations of both Section 8(a)(1) and 
Section 8(a)(3) with respect to the suspensions of Keyes and Jara. 
F. The Union Protests the Keyes/Jara Suspensions 
By letter faxed to Jackson on 
December 1, the Union™s Bob 
Miller asserted that the suspen
sions of Keyes and Jara was a 
retaliation for their union activities
 and was an unfair labor prac-
tice.  He demanded their immediate reinstatement.  Shortly there-

after, the union committee decided to hold a meeting with the 
employees to decide what to do.  A meeting was arranged for 
6:30 a.m. before work on December 4.  Four union officials at-
tended, including District Representative Frank Herrera, who led 
the meeting.  The employees deci
ded that they would not go to 
work until they could speak to Jackson about reinstating the two.  

They immediately began picketi
ng the facility with signs de-
manding ﬁReinstate Alice and Olga.ﬂ   
The first manager on the scene was Buckle.  He advised that 
Jackson would not be in until la
ter and professed to have no 
knowledge of how Respondent was 
treating the two.  When Jack-
son finally arrived, both Miller an
d Herrera attempted to speak to 
him.  Jackson put them off for a while.  During that delay, he 
called a temporary employment agency called Labor Ready and 
asked for 20 people.  He learned that they could supply him with 
only 15. 
Jackson finally met with the union officials who asserted that 
the suspensions were unlawful a
nd demanded that Jackson rein-
state the two.  Jackson replied that he would not do so, ﬁthey had 
committed serious violations company rules and were lucky they 
hadn™t been fired.ﬂ   
Herrera describes what happened
 after Miller asked Jackson to 
reinstate Keyes and Jara: 
 [HERRERA] And he [JACKSON] said, ﬁAbsolutely 
not.ﬂ Q. [By MS. BRENNER].  Okay.  Did you respond to 
that? 
A. Yeah.  And I says, ﬁOkay.  If that™s your final word 
we™ll go back to work right now.  We™ll pull the pickets and 
we™ll go back to work today.ﬂ 
Q. All right.  And did Jackson reply to that, Mr. Jack-
son? 
A. He said, ﬁAbsolutely not.ﬂ
  He says, ﬁYou folks think 
you can pull theŠpull these job actions on us anytime you 

want?  You™re going to have to pay the consequences and 
there™s no way they™re going back to work today.ﬂ 
Q. Okay.  And thenŠso, what didŠdid Jackson re-
spond to that? 
A. Then BobŠthen Bob said, you know, ﬁLet me get 
this straight now.  We™ve indicated to you that we™re here to 
protest the suspension of Alice and Olga.  And you™ve indi-
cated to usŠyou™ve indicated to us that you are refusing to 
put them back to work today.ﬂ 
Q. Okay.  Then what happened? 
A. He kind of looked up in the air, hesitated for a while, 
then he saidŠhe stated, ﬁIf you,ﬂ he says, ﬁIf you can guar-
antee to me that you won™t pull anymore of these shenani-
gans and drop all the NLRB charges I might consider put-
ting them back to work today.ﬂ 
Q. All right. JUDGE KENNEDY:  I might consider it? 
THE WITNESS:  I might consider it. 
Q. By Ms. BRENNER:  And was there any response 
from the Union on this? 
A. Well, he excused us. 
Q. Well, did the Union accept that?  He made the pro-
posal.  What did the Union say? 
A. Oh, that™s right.  And then Bob statedŠBob stated, 
ﬁThere™s no way we can guarantee that we™re no moreŠthat 
we™re not going to do anymore job actions and we™re not 
about to drop the NLRB charge.ﬂ 
Q. So, did Mr. JacksonŠwhat did he say to that? 
A. That™s when he excused us and he says, ﬁWill you 
gentlemen step out?  I™ve got to make some phone calls.  I™ll 
get back to you.ﬂ 
Q. All right.  And then what happened? 
A. We went back out to the lobby.  The picketers were 
still in the lobby.  And Bib [sic] had told them everything 
that had transpired in that meeting, the picketers and the 
workers. 
Q. Okay.  And then what happened? 
A. Well, we waited and we waited for them to come 
back out and he told us to wait out in the lobby, so that™s 

what we did. 
Q. All right.  And then what happened? 
A. I don™t know.  Ten minutes, 15 minutes, Jerry Jack-
son came back outside and invited us back in the office. 
Q. Okay.  And what happened then? 
 NORTECH WASTE 565A. He told us, he said, ﬁHey, they™re not going back to 
work today.  No way.ﬂ  He says, ﬁIf they™re here on time, 
ready tomorrow, 7:00 a.m., they can go back to work.ﬂ 
 Jackson™s testimony varies only slightly.  He says that he told 
the Union that if it would ﬁconsiderﬂ dropping the unfair labor 
practice charge he would ﬁconsiderﬂ taking a payroll hit from 
Labor Ready and let the employees go to work.  His use of the 
word ﬁconsiderﬂ in that context seems equivocal at best.  As 
quoted above, Herrera puts Jackson™s use of the word in a differ-
ent context: ﬁIf you can guarantee to me that you won™t pull 
anymore of these shenanigans and drop all the NLRB charges.[
8] I might consider putting them back to work today.ﬂ 
Jackson™s phraseology suggests an attempt to negotiate a set-
tlementŠunder his view it was an opening gambit.  (
I™ll consider 
this, if you™ll consider that.
)  Herrera™s recollection describes a 
demand for capitulation in exchange for even ﬁconsideringﬂ al-
lowing the employees to go back to work.  
Of the two versions, I think the more probable, based on de-
meanor and overall circumstance, is Herrera™s.  Jackson refused 
to meet with the union officials wh
en he arrived at work, instead 
immediately trying to obtain replacement workers.  He was more 
concerned with responding to the job action with power than he 
was with determining what the Union™s intentions were.  Had he 
had the conversation before ordering the temps, and had it gone 
the same way as it no doubt would have, the Union would have 
requested that they all return in circumstances where the temps 
had not been called.  Thus, I believe Jackson was more interested 
in exacerbating the circumstances than with trying to resolve 
them.  He wanted to put temporary replacements into play in 
order to make the employees ﬁpay the consequencesﬂ for their 
action.   In general, of course, it is not unlawful to operate a business in 
the face of a strike, even a strike to protest unfair labor practices.  
Nevertheless, unfair labor practice strikers have greater rights to 
reinstatement than do ordinary economic strikers. 
Mastro Plas-
tics Corp. v NLRB, 
350 U.S. 270 (1956).  The employer must 
reinstate them promptly upon their having made an unconditional 
offer to return and if it does not do so, backpay commences im-
mediately, allowing for a 5-day grace period unless there are 
circumstances, which warrant the grace period being rendered 
inapplicable.  The grace period is
 longstanding, dating back to 
1938.  See 
Drug Package Co., 
228 NLRB 108, 113Œ114 and 
121Œ122 (1977),
9 for a thoughtful discussion between a Board 
majority favoring maintaining 
the grace period and a dissent 
which wished to eliminate it.  The colloquy recites the historical 
development and need for the grace period, recognizing that 
employers who have hired replacements in unfair labor practice 
strikes need a reasonable amount of time to carry out administra-
tive details in the recall process.   
In this case, the General Counse
l relies on Herrera™s testimony 
to argue that Respondent has fo
rfeited its right to wait until the next day (the grace period) before allowing the unfair labor prac-

tice strikers to return.   
                                                          
 8 The original charge in Case 20ŒCAŒ28057 had been filed on Octo-
ber 2. 
9 Enfd. in relevant part 570 F.2d 1340 (8th Cir. 1978). 
The Board™s standard order regarding the reinstatement of un-
fair labor practice strikers includes:  ﬁThe Board has found that 
the 5-day period is a reasonable accommodation between the 
interests of the employees in returning to work as quickly as 
possible and the employer™s need to effectuate that return in an 
orderly manner.  Accordingly, if Respondent . . . has already 
rejected, or hereafter rejects, unduly delays, or ignores any un-
conditional offer to return to work, or attaches unlawful condi-
tions to its offer of reinstatement, the 5-day period serves no 
useful purpose and backpay w
ill commence as of the uncondi-
tional offer to return to work.ﬂ  Modern cases applying this rule 
include, Drug Package
, supra; 
Newport News Shipbuilding
, 236 
NLRB 1637 (1978), enfd. denied on other grounds 594 F.2d 
1203 (8th Cir. 1979); 
National Car Rental Systems
, 237 NLRB 
172 (1978); 
Canterbury Villa, 273 NLRB 1196 (1984); 
McCor-
mick-Shires Millwork
, 286 NLRB 754 (1987); 
National Football 
League
, 309 NLRB 78, 83 (1992); 
Grondorf, Black, Field & Co.
, 318 NLRB 996 (1995); and 
La Corte ECM, Inc.
, 322 NLRB 137 
(1996). 
Counsel for the General Counsel argues that there are two rea-
sons why the grace period should be disallowed.  First, she as-
serts that the proposal to with
draw the unfair labor practice 
charge was an unlawful proposal under Section 8(a)(4) of the 
Act, citing Amsterdam Wrecking & Salvage Co.
, 196 NLRB 113 
(1972), enfd. 472 F.2d 153 (2d Cir. 1973).  Second, she asserts 

that putting conditions on returning unfair labor practice strikers 
is also a ground for disallowing the grace period.  Again, she 
looks to the request that the charge be dropped.  In addition, 
Jackson added a second condition; he said he wanted a guarantee 
that there would be no more job actions. 
I start first with an observation made by the Supreme Court in 
Mastro Plastics Corp. v. NLRB, 
supra.  The Court rejected an 
employer™s argument that a narrow reading of Section 13 of the 

Act was appropriate.   
Justice Burton, speaking 
for the Court, in looking at that provi-
sion said: 
 It is suggested that 13 of the Act, as amended, precludes 
reliance by the Board upon the Act for support of its inter-
pretation of the strike-waiver clause. That section provides 
that ﬁNothing in this Act, except as specifically provided for 
herein, shall be construed so as
 either to interfere with or 
impede or diminish in any way the right to strike, or to af-

fect the limitations or qualifications on that right.ﬂ 61 Stat. 
151, 29 U.S.C. 163. On the basis of the above language, pe-
titioners claim that because the contract-waiver clause pro-
hibits all strikes of every nature, nothing in the Act may be 
construed to affect the ﬁlimita
tions or qualificationsﬂ which 
the contract thus places on that right. Such a claim assumes 
the point at issue. The Board relies upon the context of the 
contract and upon the language of the clause itself, rather 
than upon the statute, to define the kind of strike that is 
waived. 
As a matter of fact, the initial provision in 13 that noth-
ing in the Act ﬁshall be construe
d so as either to interfere 
with or impede or diminish in any way the right to strikeﬂ 

adds emphasis to the Board™s insistence upon preserving the 
employees™ right to strike to protect their freedom of con-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 566certed action. Inasmuch as strikes against unfair labor prac-
tices are not anywhere specifically excepted from lawful 
strikes, 13 adds emphasis to the congressional recognition of 
their propriety.  [350 U.S. 270, 283Œ284.] 
 Thus, the Court has expressly stated that the right to strike in 
protest of an employer™s unfair labor practice is so strong that it 
may not easily be considered waived, even in the face of a no-
strike clause.  Indeed, it is one of the paramount rights employees 
have to protect themselves and their rights under the Act.  Section 
13, in Justice Burton™s words, ﬁadds emphasisﬂ to the Congress™ 
recognition of the right.   If the right to strike is so stro
ng then, and unfair labor practice 
strikers have the right to return to work immediately on their 
unconditional request to do so, what impact did Jackson™s words 
have on that right?  He put the employees™ very right to protec-
tion under the Act in play.  He said, ﬁin effect, if you give up 
your right to have your unfair labor practice charges vindicated, 
I™ll consider
 letting you come back to work.ﬂ  He also said, in 
effect, that they had to give up the right to strike in the future for 
him to consider 
allowing them back. 
These strikers had the right to be immediately reinstated.  
When Jackson imposed these cond
itions on their right to rein-
statement, he was stripping them of rights guaranteed them by the 
statute.  See 
Brooks, Inc.
, 228 NLRB 1365 (1977), enfd. in rele-
vant part 593 F.2d 936 (10th Cir. 1979); 
Caterpillar, Inc.
, 322 
NLRB 690 (1997), unrelated issue clarified 322 NLRB 920 
(1997).  In addition, if that condition deprived employees of their 
right to access to the Board, it violated Section 8(a)(4) of the Act.  
That section, of course, makes 
it unlawful ﬁto discharge or oth-
erwise discriminate against an employee because he has filed 

charges or given testimony under the Act.ﬂ  See Trial Examiner 
Josephine Klein™s remarks and holding in 
Amsterdam Wrecking 
& Salvage,
 196 NLRB 113, 115 (1972), and the cases cited 
therein where the point was saliently made. 
Rather clearly, then, Jackson did not give proper deference to 
the employees when the Union unconditionally sought to put 
them back to work.  The conditions which he imposed, including 
the unlawful one, leads only to the conclusion that Respondent is 
entitled to no grace period.  Inst
ead these employees are entitled 
to backpay from the time Miller asked that they be reinstated 

until they returned to work the next day.  That Jackson did not 
recognize them as unfair labor practice strikers is simply irrele-
vant.  His obligation was to accept them back on the spot without 
conditions or make a truthful s
howing that administrative consid-
erations justified the need for the grace period.  He did neither, 
instead seeking to impose conditions, which would delay their 
return. G. Keyes™ Reassignment of January 28, 1998 
Three weeks after she returned to work after having been 
(unlawfully) suspended, Keyes™ assistant team leader, Carl 
Speaker, told her that Assistant General Manager Larry Buckle 
had given him instructions to tell her to speed up her work.  She 
reminded him that she was awaiting surgery and wouldn™t be able 
to improve her speed until after she recovered from that proce-
dure.  He seemed to remember her circumstances and apologized.  
He later advised Buckle who was 
relatively new to the Company, 
having arrived in late September 1997, of her situation. 
Keyes™ health circumstances did present a problem to Respon-
dent.  In October 1996 she had suffered an industrial injury to her 

shoulder while on the sorting line.  It was diagnosed as a shoulder 
strain, elbow tendonitis, and left neck strain.  She also developed 
carpal tunnel syndrome in both hands and the consequent diffi-
culty of grabbing items from the line.  She had been advised to 
have surgery on both hands.  In May 1997 she had surgery on her 
left hand and shoulder, but decided to wait until her left side had 
healed before undergoing surgery on the right side.  When she 
returned to work in late July, she was not at full strength both 
because she still had not recove
red from the surgery but also 
because the right hand remained untreated.  She returned some-

what against doctor™s orders, but with a medical restriction of no 
more than 8 hours™ work.  As of the time of the hearing, the sec-
ond procedure had yet to be approved by the industrial injury 
insurance carrier. 
From the time of her return until her reassignment in January 
1998, a period of about 5 months, she was sometimes able to use 
both hands, but was able to perform at only about 50 percent of 
her preinjury production rate.  She also wore removable splints to 
prevent further aggravation of 
the conditions.  Her physical limi-
tations were well known to her s
upervision, even if Buckle was 
not initially familiar with it.  After being advised of her circum-
stances, on January 5 Buckle called her to the office.  He advised 
that that she wasn™t meeting th
e daily quotas, and with her medi-
cal restrictions he had decided to move her off the sorting line.  
She was to work the green waste line and when that line wasn™t 
running to do outside cleanup.  Keyes asserted that she was just 
as fast with one hand as with two, but Buckle replied that wasn™t 
the issue, that it would be best to assign her to work which she 
could do at her own pace. 
She protested that the green waste line was a problem because 
she had asthma and was allergic to grass and that outside cleanup 
involved a push broom, which could aggravate her hands and 
wrists.  He told her she would not have use the broom, only her 
hands.  This duty required the employee to work outside with a 
wheeled trash container and to pick up wind-blown papers and 
other debris, which collected in the parking lot, along the fence 
line and other areas.  
This combination of assignments produced some truly anoma-
lous results.  In the winter the green waste line did not work fre-
quently so she was often outside in inclement weather working 
with the wheeled cart on muddy grounds using her hands, fre-
quently bending to the ground to pick up items.  She found that 
difficult and obtained a broom, but was told not to use it.  She 
went for several months without 
a pickup device.  She also says 
that for about 3 months, ranging from 3 to 6 hours per day, Stan 
Nader assigned her to manually 
pull nails (using two claw ham-
mers) from used lumber and to stack it.  At some point she was 
taken off the green waste line without explanation.  At that point 
another supervisor, Eddie Tapia, 
told her that when she wasn™t 
pulling nails, he wanted her cleaning the vicinity.   On one occa-
sion, others who were assigned to 
that task simply bent the nails 
over; later she was told to remove the bent nails.   
At the hearing, Buckle said that it was all a big mistake that the 
customer who was buying the lumber didn™t care about the nails 
because his equipment cut through the nails.  He also asserted 
that neither he nor the Company had assigned her or any em-
 NORTECH WASTE 567ployee to pull nails.
10  Buckle™s testimony on the point borders on 
the absurd.  He claimed it all happened because someone was just 
showing ﬁinitiative.ﬂ  Eventua
lly, the nail pulling became too 
much for Keyes.  She suffered a ﬁbubbleﬂ in her elbow and, after 
being seen by the occupational injury department of the Kaiser 
Permanente medical center, was assigned to light duty at the 
truck entrance, the job she was performing at the time of the 
hearing. The General Counsel asserts that beginning in January, when 
Buckle reassigned her, Respondent violated Section 8(a)(1) by 
assigning Keyes to more onerous duties.  I certainly agree that the 
duties were onerous, but it is a ma
jor jump to conclude that they 
were ﬁmoreﬂ onerous.  Responden
t argues, effectively I think, 
that there are no easy jobs within
 the plant.  All are hard work, 
dangerous and unpleasant.  Each job has a drawback, whether it 

is on one of the sorting lines or working outside doing cleanup.   
I think Buckle™s initial decision to reassign her had a motive 
other than to make her work mo
re onerous.  Keyes was mentally 
tough and not a quitter.  He knew that giving her another job 

would not make her leave.  He 
also knew she was not performing 
at an efficient speed, a fact which she acknowledges.  She could 
have been left where she was, but she would not have met any 
reasonable standard of production.  The 5 months of convales-
cence had not seen any dramatic improvement in her physical 
capability.  Something needed to be done.  The choices were not 
good, but some had the advantage 
of isolating Keyes.  Moving 
her to the green waste line took her from the main sorting lines 
and away from the employees she was seen as leading.  Putting 
her outside was even better.  There she had no contact with any 
employee.  However, the likelihood of reinjury was just as great 
at those locations as it was with leaving her where she was.  Re-
spondent™s analysis of the comparative risks to her at each of the 
locations was nonexistent.  Thus, I do not believe the purpose of 
moving her to the green waste/outside cleanup job was based on 
reducing the risk of reinjury.  I believe it was seen as a move to 
isolate a principal union activist.  In that sense the move suc-
ceeded entirely, because Keyes no longer knew what was hap-
pening and was unable to see her previous coworkers.  She could 
no longer claim actual knowledge of what was happening inside 
the plant. However, at some point a decision was made to take risks with 
her health.  She was directed for a 3-month period to pull nails, 
an entirely unnecessary task.  It was clearly make-work.  It in-
volved hand and wrist strength, muscular usage which Respon-
dent knew full well was high risk to someone suffering from 
carpal tunnel syndrome of both hands and who had had recent 
shoulder surgery.  Buckle™s explanation is simply unacceptable.  
She was not assigned to that duty by accident.  Someone ordered 
her to do the work.  If Buckle was as concerned about putting her 
                                                          
 10 Buckle™s testimony: 
A. [BUCKLE] I never assigned Alice Keyes to pull nails. 
Q. [MS. BRENNER] Okay.  When the Company assigned 
Alice Keyes to pull the nails; is that a better way of stating it? 
A. I don™t believe the Company ever assigned Alice Keyes to 
pull nails. Q. I see. All right.  Ms. Keye
s just went over on her own and 
started pulling nails? 
A. That™s my belief.  Yes. 
in tasks where she wouldn™t aggravate her physical conditions, he 

would have taken far more care to prevent what happened.  There 
is little available in the way of a 
credible innocent explanation.  
The only real conclusion which can be drawn is that once she had 
been isolated, she was to be assigned work which would cause 
her to physically break down.  Once that occurred, Respondent 
would not have to discharge her, she would be forced to leave on 
disability and it would be rid of her. 
I find, therefore, that Respondent assigned Keyes new duties 
which were intended to isolate her from fellow employees so she 
would be unable to carry out her union and employee leadership 
role.  That reassignment violates both Section 8(a)(1) and Section 
8(a)(3) of the Act.  
Montgomery Ward
, 290 NLRB 981 (1988); 
and Manno Electric
, 321 NLRB 278, 281 (1996).  In addition, 
directing her to perform an unnecessary task, pulling nails, in an 
effort to cause her physical disability also violated Section 
8(a)(1).  
American Ambulette
, 312 NLRB 1166, 1169 (1993). 
H. Alleged Breaches of the Bargaining Obligation 
It will be recalled that the Union won the representation elec-
tion on September 24, 1997, and af
ter Respondent™s objections 
were withdrawn it was certified as the exclusive collective bar-
gaining representative of the unit employees.  In that context 
several incidents occurred which the General Counsel alleges 
breached the statutory duty to bargai
n in good faith.  That duty is 
set forth in Section 8(d) of the Act which says in pertinent part: 
ﬁFor the purposes of this sectio
n, to bargain collectively is the 
performance of the mutual obligation of the employer and the 

representative of the employees to meet at reasonable times and 
confer in good faith with respect to wages, hours and other terms 
and conditions of employment, or the negotiation of an agree-
ment or any question arising thereunder, and the execution of a 
written contract incorporating any 
agreement reached if requested 
by either party.ﬂ  The Board, supported by the Supreme Court 

has held that once a labor organization has become the demon-
strated representative of the employees, Section 8(d) prohibits the 
employer from either dealing directly with its employees or from 
making unilateral changes in wage
s, hours, and other terms and 
conditions of employment.  In this regard, the General Counsel™s 
complaint contains several allegations of this sort.  
1. Direct dealing With respect to direct dealing, the facts have previously been 
discussed with respect to the tailgate meetings which began on 

August 8.  I have previously found that the purpose of these 
meetings was to improperly influe
nce employees with respect to 
their union feelings, sentiments and desires.  They were in direct 
response to the Union™
s demand for recognition of August 5.  In 
the confrontation which took place that day, general manager 
Jackson told the Union™s director of organizing Miller that there 
was no need for a union, that Respondent was already starting its 
own union.  He said: ﬁI don™t need you guys.  We don™t need you 
guys.  Nobody needs you guys.ﬂ  And he also said, ﬁLet me in-
form you we already have an internal union started.ﬂ  Three days 
later, the tailgate meetings began and shortly thereafter, the 
Nortech Employees Association appeared.  At the tailgate meet-
ings supervision began soliciting gr
ievances and complaints with 
the purpose of remedying those which could be remedied.  The 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 568purpose was to derail the employees™ interest in the Charging 
Party.  I have found that effort violative of Section 8(a)(1).   
However, after the Union won th
e election, the tailgate meet-
ings continued with the same ty
pe of inquiries regarding em-
ployee concerns.  Grievances were solicited and efforts were 

made to adjust them.  Moreover, no union representatives were 
invited.  Rather simply, by continuing with the tailgate meetings 
operating in that vein, Respondent gave no deference to the Un-
ion™s newly acquired status as the employee representative.  It 
was ignoring the Union and attempting to operate without it, 
dealing directly with the employees instead.  This is a classic case 
of direct dealing in violation of Section 8(a)(5) and (1) of the Act.  
Medo Photo Supply Corp. v. NLRB
, 321 US 678, 683Œ684 
(1944); and 
Laidlaw Transit
, 318 NLRB 695, 701 (1995), and 
cases cited. 
2. The installation of surveillance cameras 
When the building was constructed by the Waste Authority, it 
was prewired for surveillance cameras.  The Authority did not 
install them, leaving that expense to the lessee, in this case, Re-
spondent.  No firm decision to install them was made until after 
the election.  In January 1998 
Respondent installed eight cam-
eras, all of which videotaped employees while they worked.  Six 

are on the sorting platform, one in the buy-back area and one in 
the receiving area.  They are all connected to monitors in 
Buckle™s office.  The asserted purpose is to review accidents and 
safe work practices, according to Jackson, but he acknowledges 
that they could be use to scrutinize employee performance, theft, 
or personal misconduct. 
At no time did Respondent advise the Union that it was going 
to install the cameras and of course the Union has had no oppor-
tunity to discuss the cameras™ effects on the working conditions 
of the employees.  There is no doubt that the installation of this 
equipment without first giving the Union an opportunity to bar-
gain over its usage, violated Section 8(a)(5) of the Act.  
Colgate-Palmolive Co., 323 NLRB 515 (1997); 
Genesee Family Restau-
rant & Coney Island, 
322 NLRB 219, 225 (1996), enfd. mem 
129 F.3d 1264 (6th Cir. 1997).  Respondent™s argument that it 
was merely carrying out a long-term plan to install the cameras is 
unpersuasive.  
3. Replacement of safety equipment 
Employees who work on the sor
ting lines wear a hard hat, 
safety glasses, protective vest
, and heavy rubber gloves with a 
protective liner.  Until March 8, 1998, these had all been com-
pany supplied. This equipment, particularly gloves, were re-
placed as necessary.  If an employee asked for new gloves he or 
she was invariably given a new pair.  At one point, early in the 
history of the tailgate meetings, Respondent restricted the policy 
somewhat by making employees sign for the replacement equip-
ment.  That became a bone of contention during one of the early 
tailgate meetings.  Employees also wear steel-toed safety shoes, 
but it appears that the employees supply their own. 
On March 2, 1998, Buckle issued a memo advising that sign-
ing for replacement safety equi
pment would no longer be suffi-
cientŠan exchange program was being put into effect.  From 
then on, he said, in order to get replacements, employees would 
have to bring the worn out equipment to their supervisor who 
would then provide them with replacements.  If the equipment 
was lost, stolen, or left at home, the Company would no longer 
replace it without charge.  If the old equipment was not turned in, 
it said the employees would be charged for the cost which would 
be deducted from the employees™ paychecks.  Moreover, em-
ployees were to begin putting their name on each piece of 
equipment; if equipment was turned in for replacement which 
was not marked with the employee™s name, it would not be re-
placed. A few days later a ﬁPersonal Protective Equipment Price Listﬂ 
was posted at the leads™ workstation.  Gloves cost from $1 to 
$3.50; safety glasses $6 (lens $4); 
and hard hats and vests, $10.  
It is undisputed, however, that at least up to the time of the hear-
ing no employee had ever actually been charged for replacement 
equipment nor had any pay deductions been levied.
11 Again, this occurred without no
tice to the Union, the employee 
representative.  As it affected a term and condition of employ-
ment, as well as wages, Responde
nt should first have bargained 
with the Union over the subject.  
It violated the precepts of good-
faith bargaining as set forth in 
NLRB v. Katz, 369 U.S. 736 
(1961). 
4. Sick leave policy 
Respondent presented a document (R. Exh. 2), which it asserts 
sets forth its leave policies and 
which was supposedly clarified by 
a memorandum issued by General Manager Jackson on February 
27, 1998.  Respondent™s Exhibit 2 
bears no date and is actually 
headed ﬁMedical Time Policyﬂ but includes such matters as at-
tendance policy, vacation policy, and holidays.  Keyes says she 
has seen it before, recalling that Clement had handed it out at 
some point.  Jackson says a meeting was held concerning the 
policy in April 1997.  Indeed, there is language found in the vaca-
tion section which references the fact that some newly hired em-
ployees had negotiated their own vacation terms at the time they 
were hired.  One of the provisions in Respondent™s Exhibit 2 sets 
forth a plan by which those individually negotiated terms were to 
be dissolved in favor of the terms set forth in the policy, on dates 
when the new hire reached the next level in the schedule set forth 

there.  That fact certainly leads to the conclusion that the policy 
set forth in Respondent™s Exhibit 2 was not in place when Re-

spondent opened for business in 1996 and also for part of 1997.  
Jackson™s testimony seems accurate enough.   
That would certainly explain why employees were treated dif-
ferently at different times and why the ensuing confusion needed 
to be ﬁclarified,ﬂ if that is the proper term to describe what hap-
pened here. The problem arose from Resp
ondent™s practice of permitting 
employees to take unpaid leave.  For example Keyes, on two 
occasions, had taken unpaid leave of several days with her super-
visor™s permission.  In May 1996 
she had taken several days off 
when her son was getting married and in July 1997 she says she 
was allowed unpaid leave to go camping.  (The latter was during 
her recovery period after the surgery, and she appeared uncertain 
about the year.  She may have meant 1996.)  She says she took a 
Thursday and a Friday off without pay.   
                                                          
 11 Such wage deductions are probabl
y contrary to certain provisions 
of the California Labor Code.  See 
Cal. Lab. Code Sec. 221. 
 NORTECH WASTE 569Similarly, in October 1997, Jara™s
 father had a heart attack and 
she took several days off with Punkar™s permission.  Later, 
Speaker asked if she wanted to paid for those days off out of her 
vacation time.  She declined and essentially took the time off 
without pay. 
Sometime in early 1998, either January or February, according 
to Keyes, some of the Spanish-speaking employees began to 
complain about deductions from their vacation accounts.  Ac-
cording to them, if they had used up their sick leave, the com-
pany was charging additional lost
 time against their vacation.  
Keyes™ testimony is in the footnote.
12  Keyes eventually collected 
pay stub documentation demonstrating the practice and then one 
morning in February at a safety meeting, she asked Supervisor 
Dwinger about it.  He said he would take it up with Supervisor 
Tapia.   On February 27, 1998, Respondent
 issued the ﬁclarification.ﬂ  
In its second paragraph it stated: ﬁEach employee has paid vaca-
tion and medical time.  This time 
will be used in its entirety for 
the appropriate purpose 
before
 a leave of absence without pay 
will be considered.  A leave of 
absence without pay will be con-
sidered only
 under extraordinary conditions.ﬂ  (Emphasis in 
original.)  It then cited examples
 and announced that such leaves 
had to be approved in writing at least 2 days before being taken 
(allowing for the rare possibility th
at circumstances might require 
the written request after the fact).  There are other details as well. 
In comparing this ﬁclarificationﬂ
 with the April 1997 policy, it 
is apparent that this is an entirely new rule.  It does not clarify 
any ambiguity in the previous ru
le.  Nothing in that policy al-
lowed for deductions from the vacation account as Keyes de-
scribed and as supported by General Counsel Exhibits 26 and 28.  
The latter is a Jara pay stub showing the practice in February, 
while the former shows the pract
ice continuing in May after the 
clarification with employee Arroyo.  
The April 1997 medical time policy does not discuss vacation 
charges at all.  It simply says that medical leave is to be used for 
illness and medical appointments and that proof may be required 
in some circumstances.  It also describes the rate of accrual of 
medical leave time (.77 hours per week, amounting to 5 days per 
year).  In the event that an employee with 1 year™s experience or 
                                                          
 12 Keyes™ testimony: 
Q. [By Ms. BRENNER] Okay.  And what did the workers 
talk to you about? 
A. [KEYES] That their check 
stubsŠtheir vacation had been 
taken out for sick leave. 
Q. Their vacation had been taken out of sick leave, can you 
explain this?  I™m confused. 
A. They missed the days ofŠa days work during the week. 
Q. Okay. 
A. And instead of taking eight hours for sickŠthe Company 
taking eight hours for sick pay, the split it up four hours from va-
cation pay and four hours from sick leave. 
Q. Okay.  DidŠwere there an
y other complaints about how 
the Company was charging their time off or that was the main 

concern? 
A. That was just the main complaint.  That was all they com-
plained to me about. 
Q. Did they explain to you why that bothered them? 
A. Because at the end of theŠwhen it came time for vacation 
they weren™t going to have any vacation left. 
more has used his or her allotment of medical leave, the policy 
provides for an advance of up to 2 days of medical leave time to 
be earned later.  Nowhere does it say that earned vacation time is 
to be charged when the medical leave time is exhausted.  Thus 
the ﬁclarificationﬂ is actually nothi
ng less than the imposition of a 
new rule. In fact, there are two types of 8(a)(5) unilateral changes here, 
though they are closely connected.  In neither case did Respon-
dent notify the Union and therefore deprived it of the opportunity 
to bargain over each of them.  The first is the departure from the 
existing policy prior to the ﬁclarification.ﬂ  During that period 
Respondent did not follow its own established medical leave 
policy.  At some point it began deducting vacation accrual from 
the employees™ vacation accounts when they exceeded their 
medical leave account.  Second, it changed the leave without pay 
practice in February when it a
ttempted to codify the deduction 
practice.  Both changes were accomplished without notice to the 
Union and as they affected wa
ges, hours and terms and condi-
tions of employment, they violated Section 8(a)(5) of the Act.  
NLRB v. Katz
, supra; Our Way, Inc.
, 268 NLRB 394, 415 (1983). 
5. Alleged failure to bargain over immigration 
 compliance procedures 
I have previously discussed Re
spondent™s discriminatory deci-
sion to lay off/discharge employees whom it believed were not 
entitled to work in the United States.  I found that effort, which 
Respondent canceled after it had begun, to have violated Section 
8(a)(3).  The General Counsel 
also argues that the implementa-
tion of this effort violated Section 8(a)(5).  This theory is 

grounded in Board law to the effect that layoff procedures are a 
mandatory subject of bargaining and once a union has obtained 
Section 9(a) status, an employer may not implement layoffs 
without first bargaining with the union over those procedures. 
Clearly, a layoff of employees effects a material, substantial 
and significant change in the affected employees™ working condi-
tions.  
NLRB v. Katz
, supra;
 Ladies Garment Workers Local 512 
v. NLRB
, 795 F.2d 705, 710Œ711 (9th Cir. 1986); 
Rangaire Co.
, 309 NLRB 1043, 1047 (1992).  Accordingly, in a layoff scenario 

certain requirements must be me
t in order to observe the good-
faith bargaining obligation of Section 8(a)(5) and Section 8(d).  
Specifically, in 
Clements Wire
, 257 NLRB 1058, 1059 (1981), 
the Board said:  
 Although an employer may properly decide that an eco-
nomic layoff is required, once such a decision is made the 
employer must nevertheless notify the Union, and, upon re-
quest, bargain with it concerning the layoffs, including the 
manner in which the layoffs and any recalls are to be ef-
fected.  See also 
Porta-King Building Systems v. NLRB
, 14 F.3d 1258 
(8th Cir. 1994), enfg. 310 NLRB 539 (1993).  There an em-

ployer, which had opened a new plant on a nonunion basis, rely-
ing on a past practice in effect at its older, unionized plant, laid 
off five employees without notice to the union, although the un-
ion had been recently certified at the new plant.  The court ob-
served, using that fact pattern as its context, ﬁLayoffs are a com-
pulsory subject of bargaining and therefore a unilateral layoff by 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 570Porta-King violates Section 8(a)(5).ﬂ  Also see
 Ladies Garment 
Workers Local 512 v. NLRB
, supra. 
The principal difference between the cited cases and this one is 
that here Respondent is purporte
dly attempting to comply with a 
law, IRCA, which prohibits employers from employing persons 
who are not eligible to work in the United States.  Therefore, it 
imposes a duty on employers to determine whether applicants are 
in fact eligible to work in the 
United States.  That duty is, in its 
initial form, fulfilled when the employee satisfactorily completes 
an IŒ9 form provided by the Immigration and Naturalization 
Service.  The problem arises ther
eafter, when some fact comes to 
the employer™s attention suggesting that the employee falsified 
that form (or perhaps a social security number which may or may 
not have been used on the form) triggering possible criminal or 
civil liability under IRCA or its parent statute, the INA. 
If the employees are represented by a union in that situation, 
what duty, if any, does the NLRA impose on the employer?  It is 
certainly true that the individual 
in question is an employee under 
the Act, Sure Tan, Inc. v. NLRB
, 467 U.S. 883 (1984), and it is 
also true that there is some likelihood that the employee is actu-
ally eligible to work in the Un
ited States, despite whatever rea-
sonable suspicion may have fallen upon him or her. 
It also seems to me that there is no question that the employee 
can, if he wishes, obtain the assistance of the Union during this 

investigation. 
NLRB v. J. Weingarten
, 420 U.S. 251 (1975). The 
real question, however, is whether there is any subject matter 
over which the Employer and the Union may properly bargain.  
Since a statute (IRCA) governs the question of whether the em-
ployee may be employed at all, there seems to be little which can 
be done except to comply with the statute.  Certainly neither the 
statute nor the implementing regulations may be bargained away.  
What is there which a union can really do?  Its options may be 
limited but may certainly assist the employee and in doing so 
may convince the employer that its suspicions are not well-
founded. 
Indeed, that is exactly what occurred here.  When the employ-
ees sought the Union™s assistance after they had been told to get 
their INS paperwork ﬁsquared awayﬂ the Union did come to their 
aid and convinced Respondent th
at its suspicions were unwar-
ranted.  It pointed out that their IŒ9™s were regular on their face 
and that the other material which had given rise to Jackson™s 
suspicions was not sufficient to 
give rise to a reasonable suspi-
cion. Whether or not Jackson actually accepted that argument, he 
backed off and reinstated all of the suspect employees. 
Thus, the Union™s representation of these 11 employees was 
successful.  It appears that Respondent did bargain with the Un-
ion (albeit in a naïve and unpleasant manner) to the extent that 
either party reasonably could ba
rgain on this topicŠon meet and 
consult basis.  Indeed, that is a
bout all one could expect would be 
accomplished during a 
Weingarten
 style investigation.  I suppose 
a union could negotiate 
Weingarten
 style language with an em-
ployer and even insert such lang
uage into a collective-bargaining 
agreement.  Yet the right to such a meeting already exists by 

virtue of the Supreme Court™s 
Weingarten
 decision.  The remain-
ing issues in such an investigation are only whether an illegal 
employee should remain employed.  The answer under IRCA is 
clearly ﬁno.ﬂ  There is really nothing a Union can do once the 
ineligibility becomes clear, otherwise, the Union would be nego-

tiating over an illegal subject matter. 
Thus, I am forced to conclude that an employer™s duty under 
Section 8(a)(5) to negotiate over layoff procedures concerning 
IRCA matters exists, but is severely circumscribed.  I hold that an 
employer must only meet and consult with the Section 9(a) union 
concerning the treatment of a suspected illegal alien employee.  I 
also hold that Respondent did so here and met its burden of meet-
ing and consulting (however reluctantly or unwillingly).  This 
allegation of the complaint will be dismissed. 
I. The Crane Incident 
At one of the first, if not the first, negotiation meetings after 
the certification of representative had been issued, perhaps the 
meeting of November 20, 1997, the parties reached an oral 
agreement regarding union officials™ right to gain access to the 
plant.  According to business 
agent/organizer, ﬁScooterﬂ Gentry, 
the agreement allowed the Union access to the employees if the 

union official who was visiting first telephone
d to advise he was 
coming and then signed the guest book at the receptionist™s win-
dow.  They were then to be permitted to visit the employees so 
long as they didn™t slow or otherwise interfere with work. 
On April 6, 1998, two union agents, Gentry and Union Repre-
sentative Richard Taliaferro, having first called, arrived at the 

parking lot in separate vehicles sometime between 9 and 10 a.m. 
for the purpose of looking that area over in preparation for con-
ducting a rally.  They spoke to some employees in the parking lot 
and then signed in at the desk.  After that they went to the lunch-
room for a short time and spoke to some of the employees.  Hav-
ing accomplished their purpose, they returned to the parking lot, 
preparing to continue on to the adjacent landfill operated by 
Western Placer Recovery.  The Union represents employees at 

that employer.   
While in the parking lot, as well as when they drove by Re-
spondent™s truck entrance, they could observe that a heavy mo-
bile crane was about to begin work behind the main sorting area.  
There was a sign on the crane which identified it as a piece of 
equipment from Valley Crane, another company which has a 
collective-bargaining contract with the Union.  Both Gentry and 
Taliaferro™s duties include not only organizing but also servicing 
or policing the collective-bargaining contracts which the Union 
has, as well as checking employees to determine if their dues are 
up to date. The two decided to check out the crane on their return from 
the landfill.  In addition, Gentry as a former crane operator was 
curious about the ﬁliftﬂ which th
e crane was going to make.  He 
could see a large piece of heavy machinery awaiting the lift.  
Among other things he thought a picture of the crane performing 
the lift would add to his personal collection of such feats.  
By way of background, the mach
inery is known as a baler.  
The County Waste Authority after a legal dispute with Respon-
dent had determined to replace the old baler with a new one.  It 
had contracted with a vendor, Ro
se Waste Systems, to purchase 
and install the equipment.  Rose, in turn, had hired Valley Crane 
to help install it.  Thus, none of Respondent™s employees were 
involved in operating the crane.  These facts, of course, were not 
known to Gentry or Taliaferro.   
 NORTECH WASTE 571The two union officials decided to talk to the crane operator 
and oiler to see if they really were Valley Crane employees, to 
determine whether the job was going according to the collective 
bargaining contract and to see if their dues were up to date.   
They stayed at Western Placer Recovery for only a short time.  
They could see the crane from that location as well.  When they 
left, they went straight to Respondent™s truck entrance and drove 
to within 30 feet of the crane.  That location is not open to the 
public although it is paved and vehi
cles such as forklifts regularly 
use it. Assistant General Manager Bu
ckle had stationed himself 
nearby to watch the crane at wo
rk.  He observed the two union 
officials get out of their vehicle 
and saw Gentry with his camera.  
Not knowing what was coming, but aware the two did not have 
permission to be in that area and were not wearing safety equip-
ment such as hard hats, Buckle 
went straight to Gentry, asked 
him what he was doing, told him he was trespassing and had to 
leave.  Buckle said Gentry replied something to the effect that he 
was there to watch his people. 
Gentry™s version: ﬁI no more got out of my car and probably 
took about 10 steps and I was approached by Larry Buckle, who 
immediately got in my face and told me that I was on private 
property trespassing and if I didn™t leave immediately he™d have 
me arrested. . . . Buckle had stuck his hand in front of me and 
would not allow me to take any pictures and continued to tell me 
that I was trespassing and I was on private property and he™d 
have me arrested.  I asked himŠI told him that I had the right to 
be on the property because I had a signatory contractor in there 
and I have the right to service my signatory contractors. . . . He 
told me once again that I was trespassing, I was on private prop-
erty and he would have me arrested.ﬂ 
Taliaferro™s testimony is similar.  He said, among other things, 
that Gentry told Buckle he was trying to service the contract and 
he had a legal right to do so under Federal law.  Instead of listen-
ing, Buckle said if they didn™t leave he™d have them arrested.  
Buckle then made a call on his radio.  Shortly after that five men 
came from the plant and surrounded the two union officials.  
Buckle had blocked Gentry™s use of the camera, so he had 
handed it to Taliaferro.  Threats were uttered by some of the men 
and Taliaferro suggested that it woul
d be better if they left; they 
did so.  They never did talk to the crane operator or the oiler.  
Moreover, no party cites any provision of the collective-
bargaining contract between the Union and Valley Crane as pro-
viding a contractual right of visitation.  Indeed, that contract is 
not in evidence.  I find, therefore, that the contract does not con-
tain a visitation clause. 
The following day, a deputy from the Placer County Sheriff™s 
office called Gentry to advise that charges had been filed.  Later 
Gentry received a notice to appear in municipal court.  Neither 
the nature nor the outcome of that proceeding is before me.  In-
deed, I did not hear any evidence about it as the complaint here 
simply asserts that barring the union officials from the premises 
and threatening them with arrest in this circumstance violated 
Section 8(a)(1).  In that regard, at least one employee, Alice 
Keyes, observed the entire incident and heard part of it. 
In analyzing this matter, the first thing which should be noted 
is that all parties are in agreement that the original permission 
which had been granted to Gentry and Taliaferro to come on the 
premises that morning ended when they left to go to the landfill.  
Second, no contention is made that they ever had permission to 
go into nonpublic areas such as the paved area where the crane 
was working.  Had they followed the agreed-upon procedure 
perhaps this incident would not have occurred.  On the other 
hand, Buckle™s response was not 
exactly reasonable.  He either 
didn™t listen to Gentry™s explanation or didn™t care to hear one.  
He was angry and perhaps a little 
scared of what was going on.  
Gentry™s camera did not square 
with what Gentry was saying 
regarding checking the dues cards of the crane employees and he 
was aware of the confrontational style the Union had employed 
earlier during the March on the Boss as well as the protest over 
the Keyes and Jara suspensions.  Moreover, the two union 
agents™ visit that morning was to survey the area for another simi-
lar demonstration.  Buckle™s su
spicions must therefore be re-
garded as reasonable, even if his attitude was excessively prickly. 
The General Counsel relies on 
Villa Avila
, 253 NLRB 76, 81 
(1980), enfd. as modified 
NLRB v. Villa Avila
, 673 F.2d 281 
(1982), to support the 8(a)(1) a
llegation.  In that case, which 
preceded by 10 years the Supreme Court™s decision in 
Lech-
mere,13 the Board approved Administrative Law Judge Gerald A. 
Wacknov™s conclusion that in the construction industry a nonun-
ion general contractor has no right to bar union business agents 
from entering a construction site to service the employees of a 
union subcontractor.  Although there were visitation rights 
clauses in those contracts, neither Judge Wacknov, the Board or 
the court of appeals was concerned about the contract right.  
They were looking at the right of access which they believed 
Section 7 granted, a statutory right.  Judge Wacknov said: 
 Respondents, by hiring subcon
tractors to perform work 
on the jobsites, have thereby invited these subcontractors to, 

in effect, maintain a temporary place of business on the site, 
at which locus the working conditions of the subcontractors™ 
employees are necessarily established.  It may therefore be 
reasonably inferred that Respondents, by hiring such sub-
contractors, thereby ﬁnecessar
ily submitted their own prop-
erty rights to whatever activity, lawful and protected by the 
Act,ﬂ might be engaged in by union business agents in the 
performance of their duties vis-a-vis these subcontractors 
who have contractually granted union business agents unre-
stricted access to the site.  [Citation omitted]. 
 In that case, some construction industry unions had been en-
gaged in illegal secondary boycott activity and the primary dispu-

tants, the general contractors, feared the visiting union officials 
(who were from a different union) would resume the tactic and 
pull neutral employees off the job during critical times such as 
concrete pours.  That situation gave credence to the Employers™ 
claims that they needed to regulate the union officials™ conduct 
while at the site. The Court of Appeals for the Ninth Circuit agreed, and modi-
fied the order to hold that the right of access was not absolute in 
this situation.  It said, 673 F.2d 281 at 284, the order was subject 
to the following guidelines: 
                                                           
 13 Lechmere, Inc. v. NLRB
, 502 U.S. 527 (1992). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 572(1) Any visitor can be required to report to the project 
office and to state in general terms his or her business before 
being allowed to proceed into the work area; 
(2) Union representatives who request permission to 
conduct legitimate Section 7 business in the work area are 
presumed to be on . . . legitimate union business until, by 
their conduct, they indicate the contrary, and 
(3) In the event of vandalism, illegal work stoppage or 
illegal interference with work, the owner or occupier of the 
worksite may require that the visitor agree to be accompa-

nied by an escort representing the owner or occupier of the 
premises until after the dispute or disorder has been re-
solved.  
 Judge Wacknov™s and the court™s analyses comported with 
what appeared to be the law at the time.  A balancing of interests 

was to be applied, Section 7 employee rights vs. legitimate prop-
erty interests of the employer.  In 1992, the Supreme Court in 
Lechmere
 held that the balancing of 
interests test was inconsis-
tent with its decision in 
NLRB v. Babcock & Wilcox Co.,
 351 
U.S. 105 (1956).  In essence it noted that Section 7 confers rights 
on employees, not unions or their nonemployee organizers and 
that the balancing test is only to be used when the employees are 
inaccessible and reasonable access infeasible.  That holding re-
quired the Board to look anew at
 its access decisions.  The Board 
very recently overruled 
Montgomery Ward & Co
., 288 NLRB 
126 (1988), a case which had permitted nonemployee union or-
ganizers to visit the dining areas of restaurants and to organize 
employees there so long as their behavior was consistent with 
that of a customer. 
Nick™s, 326 NLRB 997 (1998).  It concluded 
in Nick™s that Lechmere
 required that the 
Montgomery Ward 
line 
of cases to be overruled. 
Thus, the question seems to be whether 
Lechmere
 likewise 
implicitly requires the overruling of 
Villa Avila, which permits 
nonemployee union officials to visit property without permission 

where its members are performing 
work to see if the collective 
bargaining contract is being followed.  There is one construction 
industry case post 
Lechmere
 which suggests it has not been over-
ruled.  See 
CDK Contracting Co
., 308 NLRB 1117 (1992).  In 
CDK, as in 
Villa Avila, a general contractor barred a union repre-
sentative from entering a jobsite to administer a collective-
bargaining contract with a union subcontractor.  Here, too, the 
collective-bargaining contract contained a visitation clause.  The 
Board, dealing with the Lechmere
 defense raised by the respon-
dent, concluded that this presented  
 substantially different issues a
nd considerations. . . . At issue 
here is whether a general cont
ractor may deny access to a 
jobsite to union officials who seek to communicate with 
employees of a subcontractor represented by the union 
where a visitation clause in the contract between the subcon-
tractor and the union permits access. As the judge reasoned, 
the Respondent, by soliciting other employers to perform 
work at the jobsite, ﬁinvitedﬂ subcontractors, and their re-
spective subcontractors, onto the jobsite, and thus subjected 
its ﬁproperty rightsﬂ to the Union™s contractual ﬁaccessﬂ 
rights with those subcontractors.  
 This logic is essentially 
Villa Avila
 revisited, but now giving 
weight to the visitation clause of the contract.  The Board distin-
guished Lechmere
 further by observing it involved the ﬁdeni[al 
of] private property access to nonemployee union agents who 
sought access for the purpose of communicating an organiza-
tional message to employees.ﬂ 
Our case, however, does not involve the construction industry, 
although there are some similarities.  Locals of the International 
Union of Operating Engineers are in general construction unions 
which commonly represent those employees in the construction 
industry who operate heavy equipm
ent, including mobile cranes.  
They do not limit themselves to the construction industry, how-

ever.  Indeed, the landfill company adjacent to Respondent where 
the Union also represents employees, Western Placer Recovery, 
would not appear to be in the construction business.  Moreover, 
Valley Crane™s contract with the Union does not authorize union 
visitation.  Indeed, the ﬁinvitationﬂ argument found in both 
Villa Avila and CDK would not apply because Respondent is not the 
one who contracted for the installation of the baler.  That entity 
was Rose, a vendor contracted to public body, the Western Placer 
County Waste Management Authority, the landlord.  The 
Authority was performing plant maintenance work, the 
replacement of a piece of machinery, which required an 
installation device often used in the construction industry.  To be 
sure, Respondent wanted the new equipment and had no 
objection to the presence of the vendor and the crane operator 
which he had brought to perform the task.  However, it cannot be 
said that it invited Valley Crane to
 the site or much less invited 
visitors to speak to
 the crane employees. 
                                                          
Frankly, it appears that neither Gentry nor Taliaferro had given 
any consideration whatsoever to the access or safety concerns 
Respondent, the tenant, might have had.  They just barged in 
unannounced.  They did so with full knowledge that they had an 
agreement with Respondent which not only governed their right 
to speak to Respondent™s employees but which also would have 
put them onto the property with permission.   
Frankly, I do not understand Gentry and Taliaferro™s haste 
here.  The crane was not going anywhere any time soon.  Was 

Gentry afraid he™d lose his photograph if he didn™t act quickly?  
If the lift was actually in progress, but he nevertheless went to 
check the dues cards of the crane employees, wouldn™t he have 
been unnecessarily interfering with that task?  In my view, they 
certainly had the time to return to Respondent™s business office to 
attempt to gain permission.  If it had been denied at the point we 
would certainly have a different case. 
Whether or not 
Lechmere
 in that instance might require over-
ruling or modifying 
Villa Avila in some fashion must remain 
theoretical.  For the incident as it actually occurred, however, I 

think it is clear that the Ninth Circuit™s modifications of 
Villa Avila, now adopted by the Board,
14 remain applicable.  Clearly 
Respondent™s rule that visitors to the plant, including union offi-
cials, must first report to the office for the purpose of stating their 
reasons for visiting is an enforceable rule matching the Ninth 
Circuit™s first guideline.  Second, it already appears that Respon-
dent permits union representatives into the plant for presumed 
 14 C.E. Wylie Construction
, 295 NLRB 1050 (1989), enf. granted in 
pertinent part 934 F.2d 234 (7th Cir. 1991); 
Subbiondo & Assoc.
, 295 
NLRB 1108 (1989); 
Mayer Group, 296 NLRB 25 (1989); and 
CDK 
Contracting
, supra. 
 NORTECH WASTE 573legitimate union business.  The thir
d guideline (that if some mis-
chief is occurring or has recently
 occurred, the owner can require 
the union official to agree to be escorted until that disorder has 
been resolved) was not tested because the union officials here 
never reported to the office in the first place. 
In that circumstance, I concl
ude that Respondent did not vio-
late Section 8(a)(1) by barring 
the Gentry and Taliaferro from a 
nonpublic area of the plant, even if their purpose was a legitimate 

one, to conduct proper union business with the employees of an 
employer bound by a union contract.  Respondent only insisted 
that the union officials abide by a reasonable requirement that 
they first come to the office to get permission to conduct their 
business.  Safety was certainly a concern if the union officials 
were to go into a work area and disruption was also a legitimate 
possibility given the demonstrations
 which had recently occurred.  
These issues could have been resolved at the office.  Neither 
Gentry nor Taliaferro complied. 
 This allegation will be dis-missed. 
REMEDY 
Having found that Respondent has engaged in certain unfair 
labor practices, I find that it must be ordered to cease and desist 
and to take certain affirmative action designed to effectuate the 
policies of the Act.  Responde
nt having discriminatorily sus-
pended and laid off employees, it must make them whole for any 
loss of earnings and other benefits, plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).  In 
addition, as it discriminatorily 
reassigned Alice Keyes to tasks 
which caused new injuries or aggravated existing medical condi-
tions, Respondent shall make her 
whole for any medical expenses 
she incurred, plus interest, as a result of that reassignment.  

Graves Trucking
, 246 NLRB 344, 345 (1979), modified 692 F.2d 
470 (7th Cir. 1982).  Furthermore, it shall be required to expunge 
from the affected employees™ personnel files any reference to 
their illegal treatment, whether di
scharge, suspension or lesser 
discipline.  And, it will be required to rescind any unlawful uni-
lateral changes it made which have been found to violate Section 
8(a)(5).  Finally, it shall be directed to post a notice to employees 
advising them of their rights and describing the steps it will take 
to remedy the unfair labor practices, which have been found.  
Because of the serious nature of the violations and because of 
Respondent™s having demonstrating a general disregard for the 
employees™ fundamental rights, I find it necessary to issue a 
broad order requiring the Respondent to cease and desist from 
infringing in any other manner on rights guaranteed employees 
by Section 7 of the Act.  
Hickmott Foods
, 242 NLRB 1357 
(1979). 
Based on these findings of fact, 
legal analyses, and the record 
as a whole I make the following 
CONCLUSIONS OF LAW 
1. Respondent is an employer engaged in commerce and in an 
industry affecting commerce within the meaning of Section 2(2), 
(6), and (7) of the Act. 
2. Charging Party is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. Respondent violated Section 8(a)(1) of the Act in August 
1997 when it instituted the ﬁtailgateﬂ meetings whose principal 
purpose was to solicit grievances from employees in order to 
interfere with their desire for union representation. 
4. The warning given to Keyes on August 29, 1997, violated 
Section 8(a)(3) and (1) as its real
 purpose was to interfere with 
Keyes™s activity for and on behalf of her fellow employees and 

because she was perceived as a union activist. 
5. The discharge of the following 11 employees violated Sec-
tion 8(a)(3) and (1) of the Act as it was an effort to retaliate 
against the employees because of the outcome of a representation 
election and to undermine the validity of that election.  Those 
employees are: Juan Campos, Luis Casillas, Rigoberto Contreras, 
Lazaro Gomez, Imelda Gonzalez, Carlos Guzman, Martha Herre-
jon, Ricardo Ramirez, Luis Rodr
iguez, Veronica Rodriguez, and 
Beatriz Saavedra. 
6. Respondent violated Section 8(a)(3) and (1) when, on No-
vember 28, 1997, it suspended its employees Olga Jara and Alice 
Keyes because of their union activities. 
7. On December 4, 1997, Respondent violated Section 8(a)(3) 
and (1) when it refused to accept the unconditional offer of unfair 
labor practice strikers to return to work. 
8. On December 4, 1997, Respondent violated Section 8(a)(4) 
and (1) when it asked the Union to drop unfair labor practice 
charges it had filed as a prerequisite to discussing the return of 
unfair labor practice strikers. 
9. On January 28, 1998, Respondent violated Section 8(a)(1) 
by reassigning its employee Alice Keyes for the purpose of iso-
lating her from her fellow employees so she could not engage in 
activity protected by Section 7 of the Act. 
10. In February 1998 and for approximately 3 months thereaf-
ter, Respondent violated Section 8(a)(1) by assigning Alice 
Keyes to the unnecessary task of manually pulling nails from 
used lumber for the purpose of increasing the risk of her injuring 
herself so that she would be forced to abandon her employment. 
11. Respondent violated Section 8(a)(5) of the Act, breaching 
its duty to bargain in good faith 
with the certified union, Interna-
tional Union of Operating Engineers, Local Union No. 3 by: 
 Directly dealing with its employees instead of Local 3 

by soliciting grievances at the tailgate meetings. 
Unilaterally and without noti
ce to Local 3 installing sur-veillance cameras in the workplace 
Unilaterally and without notice to Local 3 changing the 

safety equipment replacement policy. 
Unilaterally and without notice to Local 3 changing the 

sick leave practice and latter the sick leave policy. 
 On these findings of fact and conclusions of law and on the en-
tire record, I issue the following recommended
15 ORDER 
The Respondent, Nortech Waste, 
Roseville, California, its of-
ficers, agents, successors, and assigns, shall 
1. Cease and desist from 
                                                          
 15 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 574(a) Soliciting grievances from employees in order to interfere 
with their desire for union representation during ﬁtailgateﬂ or 
other meetings. 
(b) Giving warnings to employees intended to interfere with an 
employee™s activity for and on behalf of fellow employees or 
because the employee is perceived as a union activist. 
(c) Discharging employees to retaliate against them because of 
the outcome of a representation election and to undermine the 
validity of that election.   
(d) Suspending employees because of their union activities. 
(e) Refusing to accept the uncond
itional offer of unfair labor 
practice strikers to return to work. 
(f) Asking the Union to withdraw any unfair labor practice 
charges as a prerequisite to discussing the return of unfair labor 

practice strikers. 
(g) Isolating any employees so they cannot engage in activity 
protected by Section 7 of the Act. 
(h) Assigning union activists to unnecessary tasks or tasks 
which unreasonably risk injury, such as assigning an employee 
with preexisting hand and shoulder injuries to manually pull nails 
from used lumber, in order to get rid of such an employee. 
(i) Breaching its duty to bargain in good faith with the certified 
union, International Union of Operating Engineers, Local Union 
No. 3 by: 
 Directly dealing with its employees instead of Local 3 
by soliciting grievances at the tailgate meetings. 
Unilaterally and without noti
ce to Local 3 installing sur-veillance cameras in the workplace 
Unilaterally and without notice to Local 3 changing the 

safety equipment replacement policy. 
Unilaterally and without notice to Local 3 changing the 

sick leave practice and latter the sick leave policy. 
 (j) In any other manner interfering with, restraining, or coerc-
ing employees in the exercise of the rights guaranteed them by 
Section 7 of the Act. 
2. Take the following affirmative action necessary to effectu-
ate the policies of the Act. (a) Rescind the warning given to Alice Keyes on August 29, 
1997. (b) Make whole the following employees, together with inter-
est as provided in the remedy section of this decision, for their 
illegal discharges of October 1, 1997: Juan Campos, Luis Casil-
las, Rigoberto Contreras, Lazar
o Gomez, Imelda Gonzalez, Car-
los Guzman, Martha Herrejon, Ri
cardo Ramirez, Luis Rodriguez, 
Veronica Rodriguez, and Beatriz Saavedra. 
(c) Make whole Olga Jara an
d Alice Keyes for their illegal 
suspension, which began on November 28, 1997, together with 
interest as set forth in the remedy section of this decision. 
(d) Make whole the unfair labor practice strikers, together with 
interest, for work lost as a result of Respondent™s failure to 
promptly reinstate them on December 4, 1997. 
(e) Make whole, with interest, Alice Keyes for any medical 
expenses she may have incurred as
 a result of her being assigned 
to pull nails in February 1998 and thereafter. 
(f) Rescind the changes in working conditions which it made 
unilaterally without notifying the Union, including the installa-
tion of surveillance cameras in 
the workplace, the safety equip-
ment replacement policy imposed in early 1998, and the sick 
leave policy changes made beginning in late 1997 as well as the 
ﬁclarificationﬂ of that policy made on February 27, 1998. 
(g) Make whole any employee for lost benefits as a result of 
the unilateral changes found unlawful here.  
(h) Within 14 days from the date of this Order, remove from 
its files any reference to the unl
awful warnings, suspensions, or 
layoffs, and within 3 days thereafter notify the employees in 
writing that this has been done an
d that the discipline will not be 
used against them in any way. 
(i) Preserve and, within 14 days of a request, make available to 
the Board or its agents for examination and copying, all payroll 
records, social security payment records, timecards, personnel 
records and reports, and all other 
records, including an electronic 
copy of the records if stored in electronic form, necessary to ana-
lyze the amount of backpay due under the terms of this Order. 
(j) Within 14 days after service by the Region, post at its recy-
cling plant in Roseville, California,
 copies of the attached notice marked ﬁAppendix.ﬂ
16 Copies of the notice, on forms provided 
by the Regional Director for Region 20, after being signed by 
Respondent™s authorized representative, shall be posted by Re-
spondent immediately upon receipt and maintained for 60 con-
secutive days in conspicuous places including all places where 
notices to employees are customarily posted. Reasonable steps 
shall be taken by Respondent to ensure that the notices are not 
altered, defaced, or covered by any other material. In the event 
that, during the pendency of these proceedings, Respondent has 
gone out of business or closed the facility involved in these pro-
ceedings, Respondent shall duplicate and mail, at its own ex-
pense, a copy of the notice to all current employees and former 
employees employed by the Res
pondent at any time since August 
8, 1997. (k) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges violations of the Act not specifically found. 
                                                           
 16 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 